Exhibit 10.1

 

PRODUCT LICENSE AGREEMENT

 

This PRODUCT LICENSE AGREEMENT (this “Agreement”) is entered into effective as
of February 11, 2008 (the “Effective Date”), is between DYAX CORP., a Delaware,
United States corporation, with offices at 300 Technology Square, Cambridge,
Massachusetts 02139, U.S.A. (“Dyax”), and SANOFI-AVENTIS, a French corporation
with its principal registered headquarters  at 174, avenue de France, 75013
Paris, France  (“Licensee”).

 

WHEREAS, Dyax has identified an antibody with binding affinity to the Tie-1
protein, known as DX-2240, which is more specifically described in Appendix A
attached hereto;

 

WHEREAS, Dyax has also developed and licensed certain know-how and intellectual
property relating to DX-2240;

 

WHEREAS, Licensee and its Affiliates are engaged in the development, manufacture
and commercialization of products for human diseases and disorders;

 

WHEREAS, Licensee desires to obtain a license for it and its Affiliates, under
the know-how and intellectual property owned and controlled by Dyax, to use,
research, develop, manufacture and commercialize DX-2240 under the terms and
conditions hereof; and

 

WHEREAS, Dyax is willing to grant such a license to Licensee and its Affiliates
on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement, the Parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1                                 “Affiliate” shall mean, with respect to
either Party, a corporation or other legal entity that controls, is controlled
by, or is under common control with such Party.  For purposes of this
definition, “control” means the ownership, directly or indirectly, of more than
fifty percent (50%) of the outstanding equity securities of a corporation which
are entitled to vote in the election of directors or a more than fifty percent
(50%) interest in the net assets or profits of an entity which is not a
corporation.

 

1.2                                 “CAT” shall mean the business entity
formerly known as Cambridge Antibody Technologies, Limited and now known as
MedImmune Limited.

 

1.3                                 “CAT Patent Rights” shall mean the “Antibody
Phage Display Patents” as that term is defined in Clause 1.1 of the CAT Product
License.

 

1.4                                 “CAT Product License” shall mean that
certain Product License to Tie-1, dated as of April 3, 2006, between Dyax and
CAT as amended from time to time under which CAT has granted Dyax a license,
under the CAT Patent Rights, to develop and commercialize antibodies directed to
the Target.  A redacted form of the CAT Product License as of the Effective Date
is attached hereto as Appendix C.

 

1.5                                 “CAT Sublicense” has the meaning set forth
in Section 2.1(b) hereof.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

1.6                                 “CAT Valid Claim” shall mean a claim of an
issued and unexpired patent included within the CAT Patent Rights and that has
been licensed to CAT by the Medical Research Council, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction unappealed within the time allowed
for appeal, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer or otherwise.

 

1.7                                 “Cell Lines” shall mean all cell lines
developed as of the Effective Date that express DX-2240, as specifically
described in Appendix D attached hereto.

 

1.8                                 “Combination Product” shall mean commercial
product that includes a Licensed Product and one or more other products or
active ingredients, devices or components that are themselves not the Licensed
Product.

 

1.9                                 “Commercially Reasonable and Diligent
Efforts” shall mean the level of effort and resources normally used by a company
engaged in the development of products for human diseases and disorders for a
product or compound owned or controlled by it, which is of similar market
potential and at a similar stage in its development or product life, taking into
account with respect to a product issues of safety and efficacy, product
profile, the proprietary position of the product, the then current competitive
environment for the product and the likely timing of the product’s entry into
the market, the regulatory environment of the product, and other relevant
scientific, technical and commercial factors.

 

1.10                           “Confidential Information” has the meaning set
forth in Section 7.1 hereof.

 

1.11                           “Control” shall mean, with respect to a Party,
the ownership or, or possession of the ability to assign, grant access to or
license or sublicense intellectual property, in any case without violating the
terms of any agreement binding on such Party.

 

1.12                           “DX-2240” shall mean that certain antibody
identified by Dyax with binding affinity to Tie-1, as specifically described in
Appendix A attached hereto.

 

1.13                           “DX-2240 Inventory” shall mean all existing GMP
supplies of expressed and purified DX-2240 owned by Dyax as of the Effective
Date, as specifically described in Appendix D attached hereto.

 

1.14                           “DX-2240 IP” shall mean the DX-2240 Patent Rights
and the DX-2240 Know-How.

 

1.15                           “DX-2240 Know-How” shall mean any Know-How that
is (a) Controlled by Dyax on the Effective Date, and (b) used in or otherwise
necessary or useful for the research, development, manufacture and/or
commercialization of DX-2240.

 

1.16                           “DX-2240 Patent Rights” shall mean (a) the Patent
Rights listed in Appendix E hereto and any patents issuing from such
applications, together with any reissues, reexaminations, renewals, and
extensions thereof, and all continuations, continuations-in-part and divisionals
of the patents and patent applications throughout the world.

 

1.17                           “EMEA” shall mean the European Medicines Agency
or any successor agency thereto.

 

1.18                           “FDA” shall mean the United States Food and Drug
Administration or any successor agency thereto.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

2

--------------------------------------------------------------------------------


 

1.19                           “Field of Use” shall mean all human therapeutic
uses, specifically excluding Research Products and Separations Applications.

 

1.20                           “First Commercial Sale” shall mean the first
commercial sale of any Licensed Product by Licensee or its Related Parties in
any country after grant of a Marketing Authorization in that country.

 


1.21                           “FTE” SHALL MEAN A FULL-TIME EQUIVALENT PERSON
YEAR (CONSISTING OF A TOTAL OF 1,760 HOURS) OF WORK.

 

1.22                           “GMP” shall mean current Good Manufacturing
Practices as defined under the US Federal Food Drug and Cosmetic Act as of the
Effective Date.

 

1.23                           “IND” shall mean an Investigational New Drug
Application filed with FDA, or a similar application to conduct clinical studies
filed with an applicable Regulatory Authority outside of the United States.

 

1.24                           “Indication” shall mean a new and distinct
disease category (for example, cancer versus inflammation) and does not mean a
different type or subpopulation within the same primary disease (for example,
colon cancer versus breast cancer).

 

1.25                           “Know-How” shall mean any information and
materials, whether proprietary or not and whether patentable or not, including
without limitation ideas, concepts, formulas, methods, protocols, procedures,
knowledge, know-how, trade secrets, processes, assays, skills, experience,
techniques, designs, compositions, plans, documents, results of experimentation
and testing, including without limitation, pharmacological, toxicological, and
pre-clinical and clinical test data and analytical and quality control data,
improvements, discoveries, works of authorship, compounds and biological
materials.

 

1.26                           “Licentia Agreement” shall mean that certain
Collaboration and License Agreement, dated October 31, 2001, by and among Dyax,
Licentia Limited (“Licentia”) and Kari Alitalo, as amended from time to time. 
The Licentia Agreement as of the Effective Date is attached hereto as Appendix
F.

 

1.27                           “Licentia IP” shall mean the Licentia Patent
Rights and any Know-How or other intellectual property rights to which Dyax has
been granted rights under the Licentia Agreement.

 

1.28                           “Licentia Patent Rights” shall mean the “Licensed
Patents” as that term is defined in Section 1.8 of the Licentia Agreement.

 

1.29                           “Licensed Product” shall mean any product
intended for commercial sale in the in Field of Use which comprises or
incorporates DX-2240.  For the avoidance of doubt, a Licensed Product that is
developed or commercialized in additional Indications shall be considered a
single Licensed Product; provided however, that if a Licensed Product for any
such additional Indication has a different Stock Keeping Unit (SKU) or is
otherwise traceable uniquely through IMS, it shall be considered to be a
separate Licensed Product.

 

1.30                           “Licensed Product IP” shall mean all Patent
Rights, Know-How and other intellectual property rights  (but specifically
excluding the DX-2240 IP, CAT Patent Rights, Licentia IP and XOMA IP) conceived,
reduced to practice or otherwise made by Licensee or its Related Parties (or by
any person or business entity acting on Licensee’s or its Related Parties’
behalf who is obligated by law or contract to assign such intellectual property
to Licensee or its Related Parties) on or after the Effective Date arising in
connection with the use, research, development, manufacture and/or
commercialization of DX-2240 or Licensed Products.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

3

--------------------------------------------------------------------------------


 

1.31                           “Licensed Product Patent Rights” shall mean any
Patent Rights that claim or cover product or technology, or the use thereof,
included in the Licensed Product IP.

 

1.32                           “Licensee” shall mean sanofi-aventis, as
identified above, and its Affiliates.

 

1.33                           “Lonza Agreement” shall mean that certain
Agreement, dated March 10, 2005, by and among Dyax and Lonza Biologics PLC
(“Lonza”), as amended to date.  The Lonza Agreement is attached hereto as
Appendix G.

 

1.34                           “Marketing Authorization” shall mean any approval
(including all applicable pricing and governmental reimbursement approvals)
required from the relevant Regulatory Authority to market and sell a Licensed
Product in a particular country.

 

1.35                           “Net Sales” shall mean, with respect to any
Licensed Product sold by Licensee or its Related Parties, the price invoiced by
that party to the relevant purchaser (or in the case of a sale or other disposal
otherwise than at arm’s length, the price which would have been invoiced in a
bona fide arm’s length contract or sale) but deducting the costs of packing,
transport and insurance, customs duties, any credits actually given for returned
or defective Licensed Products, normal trade discounts actually given, price
concessions either mandated or negotiated with both commercial and/or government
payers, and sales taxes, VAT or other similar tax charged on and included in the
invoice price to the purchaser.  In the event the Licensed Product is sold in
the form of a Combination Product, Net Sales will be determined by multiplying
actual Net Sales of such Combination Product by the fraction A/(A+B), where A is
the invoice price of the Licensed Product, if sold separately, and B is the
invoice price of any other active component or components in the combination, if
sold separately, in each case in the same country and similar class, purity and
dosage as in the Combination Product.  If, on a country-by-country basis, the
Licensed Product or the other active component or components in the Combination
Product is / are not sold separately in such country, Net Sales shall be
determined by multiplying actual Net Sales of such Combination Product by the
fraction C/(C+D), where C is the fair market value of the Licensed Product
portion of such combination and D is the fair market value of the other a active
component or components (such fair market values to be determined by mutual
agreement of the parties or, in the absence of such mutual agreement, by a
neutral Third Party mutually designated by the parties and whose decision shall
be binding on the parties).

 

1.36                           “Patent Rights” shall mean, with respect to any
technology or product, (a) all patent applications heretofore or hereafter filed
or having legal force in any country to the extent and only to the extent they
claim or cover such technology or product or the use thereof, (b) all patents
that have issued or in the future issue from such applications, including
without limitation utility, model and design patents and certificates of
invention, and (c) all divisionals, continuations, continuations-in-part,
reissues, reexaminations, renewals, extensions or additions to any such patent
applications and patents.

 

1.37                           “Party” shall mean Dyax or Licensee, and
“Parties” means Dyax and Licensee.

 

1.38                           “Phase I Clinical Trial” shall mean a human
clinical trial in any country that is intended to initially evaluate the safety
of an investigational product in volunteer subjects or patients that would
satisfy the requirements of 21 CFR 312.21(a), or other comparable regulation
imposed by the FDA, the EMEA or their foreign counterparts.

 

1.39                           “Phase II Clinical Trials” shall mean the
controlled human clinical trials conducted to evaluate the effectiveness of the
drug for a particular indication or indications in patients with the disease or
condition under study and to determine the common short-term side effects and
risks associated with the drug that would satisfy the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

4

--------------------------------------------------------------------------------


 

requirements of 21 CFR 312.21(b) or other comparable regulation imposed by the
U.S. Food and Drug Administration, the EMEA  or their foreign counterparts.

 

1.40                           “Phase III Clinical Trial” shall mean a pivotal
human clinical trial in any country the results of which could be used to
establish safety and efficacy of a product as a basis for a Marketing
Authorization application that would satisfy the requirements of 21 CFR
312.21(c) or other comparable regulation imposed by the FDA, the EMEA or their
foreign counterparts.

 

1.41                           “Quarter” shall mean each period of three
(3) months ending on March 31, June 30, September 30, or December 31 and
“Quarterly” shall be construed accordingly.

 

1.42                           “Regulatory Authority” shall mean the FDA, the
EMEA or any national or local agency, authority, department, inspectorate,
minister, ministry official, parliament or public or statutory person (whether
autonomous or not) of any government of any country having jurisdiction over any
of the activities contemplated by this Agreement or the Parties, or any
successor bodies thereto.

 

1.43                           “Related Party” shall mean a Party’s Affiliates
and Sublicensees, which term includes those distributors whose obligations to
such Party or Affiliate include responsibility for sales and/or marketing
efforts in a country of the Territory or sharing of costs and expenses with
respect to sales and/or marketing on behalf of a Party or its Affiliates, and
which, for clarity, does not include wholesale distributors of such Party or its
Affiliates who purchase Licensed Products from such party or its Affiliates in
an arm’s length transaction and who have no sales, marketing or reporting
obligation to such Party or its Affiliates.

 

1.44                           “Research and Development” shall mean, solely for
the purposes of the XOMA Covenant (as described in Section 2.1(d), the
identification, selection, isolation, purification, characterization, study
and/or testing of DX-2240 for any purpose, including, without limitation, the
discovery and development of human therapeutics.  Included within the definition
of “Research and Development” shall be all in vitro screening or assays
customarily performed in pre-clinical and clinical research and uses associated
with obtaining FDA or EMEA or equivalent foreign counterpart Marketing
Authorization.

 

1.45                           “Research Products” shall mean (a) any kit, vial
or array (protein chip) containing one or more antibodies intended for sale to
an end user solely for research purposes and (b) any antibodies sold to a Third
Party for incorporation into any kit, vial or array (protein chip) that are
intended for sale to an end user for research purposes.

 

1.46                           “Separations Applications” shall mean the use of
antibodies for the development and manufacture of affinity chromatography
purification media for use in the separation and purification of
pharmaceuticals.

 

1.47                           “Sublicensee” shall mean an entity to which
Licensee grants a sublicense pursuant to Section 2.2.

 

1.48                           “Target” shall mean Tie-1, as specifically
described in Appendix B attached hereto.

 

1.49                           “Third Party” shall mean any entity other than
Dyax or Licensee or their respective Affiliates.

 

1.50                           “Valid Claim” shall mean, with respect to the
Patent Rights to which Licensee has been granted rights under Section 2.1, a
claim of (a) an issued and unexpired patent, which has not been held invalid in
a final decision of a court or administrative authority of competent
jurisdiction from which no appeal may be taken, and

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

5

--------------------------------------------------------------------------------


 

which has not been disclaimed or admitted to be invalid or unenforceable through
reissue or otherwise, or (b) a pending patent application.

 

1.51                           “XOMA Agreement” shall mean that certain Amended
and Restated License Agreement, dated October 27, 2006, by and between XOMA
Ireland Limited (“XOMA”) and Dyax, as amended from time to time.  The XOMA
Agreement as of the Effective Date is attached hereto as Appendix H.

 

1.52                           “XOMA Covenant” has the meaning set forth in
Section 2.1(d) hereof.

 

1.53                           “XOMA IP” shall mean the XOMA Patent Rights and
the XOMA Know-How.

 

1.54                           “XOMA Know-How” shall mean the “XOMA Know-How” as
that term is defined in Section 1.23 of the XOMA Agreement.

 

1.55                           “XOMA Patent Rights” shall mean the “XOMA Patent
Rights” as that term is defined in Section 1.24 of the XOMA Agreement.

 

ARTICLE 2

GRANT OF LICENSE AND OTHER RIGHTS

 

2.1                                  Dyax Grants.  During the term of this
Agreement, and subject to the terms and conditions of this Agreement, Dyax
hereby grants to Licensee the following (for the avoidance of doubt, it is
understood that “exclusive” means that the license is also exclusive vis a vis
Dyax) :

 

(a)                                  License to DX-2240 IP.  Dyax hereby grants
to Licensee an exclusive worldwide license under the DX-2240 IP to use,
research, develop,  offer for sale, sell, have sold, import and export and have
imported and exported, Licensed Products, and to make or have made Licensed
Products for such purposes.

 

(b)                                 Sublicense under CAT Product License. 
Subject specifically to the terms and conditions set forth in Section 2.3, Dyax
hereby grants to Licensee a worldwide, non-exclusive sublicense of the rights
granted to Dyax under Clause 2.1 of the CAT Product License (the “CAT
Sublicense”) to use, research, develop, offer for sale, sell, have sold, import
and export and have imported and exported, Licensed Products, and to make or
have made Licensed Products for such purposes.

 

(c)                                  Sublicense under Licentia Agreement. 
Subject specifically to the terms and conditions set forth in Section 2.4, Dyax
hereby grants to Licensee an exclusive worldwide sublicense of the rights
granted to Dyax under Article 2 of the Licentia Agreement (the “Licentia
Sublicense”) to use, research, develop, offer for sale, sell, have sold, import
and export and have imported and exported, Licensed Products, and to make or
have made Licensed Products for such purposes.  In case the Licentia Sublicense
is terminated by Licentia as a result of a Dyax breach, Dyax shall be deemed to
have breached the covenant made under Section 8.7(i) and Licensee shall be
entitled to all legal remedies provided hereunder.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

6

--------------------------------------------------------------------------------


 

(d)                                 XOMA Covenant.  Subject specifically to the
restrictions set forth in Section 2.5, Dyax represents to Licensee that,
pursuant to a covenant running from XOMA to Dyax contained in the XOMA Agreement
(the “XOMA Covenant”), XOMA has agreed that it shall not initiate or permit any
Third Party over whom it has control to initiate or assist in any way in the
initiation or prosecution of any action asserting a claim of infringement under
the XOMA Patent Rights or misappropriation of the XOMA Know-How to the extent
reasonably necessary to allow the Licensee to conduct the Research and
Development activities that are contemplated under the terms of this Agreement.

 

2.2                                  Sublicensing.  Subject to the restrictions
set forth in Sections 2.3, 2.4 and 2.5 and the terms of this Agreement, Licensee
may sublicense the rights granted to it under Section 2.1 to any Affiliate of
Licensee or to any Third Party; provided, however, that such sublicense is in
writing and:

 

(a)                                  Licensee shall be responsible for the
operations and activities of any Sublicensee as if such operations and
activities were carried out by Licensee itself, including without limitation the
payment of milestones, royalties, or other payments due to Dyax hereunder,
regardless of whether the terms of any such sublicense provide for such amounts
to be paid by the Sublicensee directly to Dyax;

 

(b)                                 any such sublicense shall bind the
Sublicensee in writing to all the applicable terms and conditions of this
Agreement for the benefit of Dyax, including, without limitation Sections 2.3,
2.4 and 2.5 and shall require that the Sublicensee shall make reports and keep
and maintain records of sales to at least the same extent required under this
Agreement, allowing Dyax the same access and audit rights permitted under this
Agreement;

 

(c)                                  Licensee agrees to deliver to Dyax, subject
to the terms of confidentiality set forth in Article 7, a copy of the written
agreement evidencing such sublicense within thirty (30) days following its
execution (Licensee being entitled to provide a redacted copy, the sole purpose
of such copy being to allow Dyax to ensure that the sublicense meets the
obligations set forth in  Section 2.2 (b) above); and

 

(d)                                 in the event that Licensee’s rights under
this Agreement are terminated in accordance with Article 11, such sublicense
shall also terminate.

 

2.3                                  Terms and Conditions Applicable to CAT
Sublicense.

 

(a)                                  Licensee hereby agrees:

 

(i)                                   to abide by all of the terms and
conditions applicable to Dyax and/or Dyax’s sublicensees  under the CAT Product
License, subject to Section 2.3(a)(iii) hereafter;

 

(ii)                                that all rights of CAT under the CAT Product
License shall remain in full force and effect; and

 

(iii)                             that all obligations of Dyax to CAT under the
CAT Product License shall also be obligations of Licensee to Dyax, except for
(i) any obligations of Dyax contained

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

7

--------------------------------------------------------------------------------


 

in Clause 6 (Consideration) and Clause 7 (Provisions Relating to the Payment of
Consideration) of the CAT Product License and (ii) any obligations set forth in
any portion of the CAT Product License that has been redacted by Dyax.

 

(b)                                 Notwithstanding anything to the contrary
contained in the CAT Product License, the CAT Sublicense shall be subject to
only the milestone and royalty payments set forth in Article 5 below and
Licensee shall have no milestone or royalty payment obligations under the CAT
Product License, for which Dyax shall remain solely responsible.

 

(c)                                  Licensee shall indemnify and hold Dyax and
its Affiliates, officers, directors, employees and agents harmless from and
against any liability, damage, loss or expense (including reasonable attorney
fees and expenses of litigation) incurred by any such party to CAT under or
arising out of the CAT Product License, to the extent that such liability,
damage, loss or expense was incurred by any such party as a result of a breach
of any of the terms of this Agreement or of the CAT Product License by Licensee,
subject to Section 2.3(a)(iii) above.

 

(d)                                 CAT shall be a third party beneficiary of
the CAT Sublicense and shall have the right to enforce the terms of this
Section 2.3 (and claim damages as a result of any breach) directly against
Licensee.

 

2.4                                  Terms and Conditions Applicable to Licentia
Sublicense.

 

(a)                                  Licensee hereby agrees:

 

(i)                                   to abide by all of the terms and
conditions applicable to Dyax and/or Dyax’s sublicensees) under the Licentia
Agreement;

 

(ii)                                that all rights of Licentia and/or Kari
Alitalo under the Licentia Agreement shall remain in full force and effect; and

 

(iii)                             to abide by all obligations of Dyax to
Licentia and/or Kari Alitalo under the Licentia Agreement, except for (A) any
payment obligations of Dyax contained in Article 4 (Payment and Royalties) and
(B) any obligations set forth in any portion of the Licentia Agreement that has
been redacted by Dyax.

 

(b)                                 Notwithstanding anything to the contrary
contained in the Licentia Agreement, the Licentia Sublicense shall be subject to
only the milestone and royalty payments set forth in Article 5 below and
Licensee shall have no payment obligations under the Licentia Agreement, for
which Dyax shall remain solely responsible.

 

(c)                                  Licensee shall indemnify and hold Dyax and
its Affiliates, officers, directors, employees and agents harmless from and
against any liability, damage, loss or expense (including reasonable attorney
fees and expenses of litigation) incurred by any such party to Licentia and/or
Kari Alitalo under or arising out of the Licentia Agreement, to the extent that
such liability, damage, loss or expense was incurred by any such party as a
result of a breach of any of the terms of this Agreement or the Licentia
Agreement by Licensee.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Licentia and Kari Alitalo shall each be a
third party beneficiary of the Licentia Sublicense and shall have the right to
enforce the terms of this Section 2.4 (and claim damages as a result of any
breach) directly against Licensee.

 

2.5                                  Restrictions Applicable to the XOMA
Covenant.  Licensee acknowledges and agrees that:

 

(a)                                  Licensee has received from Dyax a copy of
the XOMA Agreement;

 

(b)                                 Licensee’s rights under the XOMA Covenant
are subject to all of the limitations, restrictions and other obligations
contained in the XOMA Agreement that are applicable to a Dyax Collaborator who
has received Licensed Immunoglobulin (as such terms are defined in the XOMA
Agreement), including those provisions set forth in
Section 2.5(a)(i)-(viii) thereof;

 

(c)                                the XOMA Covenant, as extended to Licensee,
shall not apply to use of the XOMA Expression Technology (as such term is
defined in the XOMA Agreement) and Dyax has not provided to Licensee any
know-how or materials relating to the XOMA Expression Technology; and

 

(d)                               Dyax shall have the right to deliver to XOMA a
written report which shall specify the name, address and contact person for
Licensee as required by Section 2.6(a) of the XOMA Agreement.

 

2.6                                 Reservation of Rights. No right or license
under any intellectual property right Controlled by either Party is granted or
implied except as expressly granted in this Agreement. Except for the rights
specifically granted in this Agreement, each Party expressly reserves all rights
Controlled by it or its Affiliates to all its products and intellectual
property, and reserves the right to utilize or allow its Affiliates or Third
Parties to utilize such products and intellectual property rights in any manner
not conflicting with the terms of this Agreement, including without limitation,
to perform any applicable obligations under this Agreement.

 

ARTICLE 3

TRANSFER OF MANUFACTURING TECHNOLOGY

AND LICENSED ANTIBODY MATERIALS

 

3.1                                 Transfer of Manufacturing Technology.  As
soon as practicable but in any case no later than [*****] after the Effective
Date, Dyax shall deliver and assign to Licensee the technology Controlled by
Dyax necessary for the manufacture of Licensed Products. This technology
transfer shall comprise, inter alia:

 

(a)                                  the assignment of the Lonza Agreement to
Licensee; and

 

(b)                                 the transfer and assignment to Licensee of
the Cell Lines together with all Know-How, other intellectual property,
scientific data and other material documents relating to the Cell Lines, that
are Controlled by Dyax.

 

3.2                                 Transfer of DX-2240 Inventory and DX-2240
Know How.  As soon as practicable but in any case no later than [*****] after
the Effective Date, Dyax shall deliver and assign to Licensee the DX-2240
Inventory, and

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

9

--------------------------------------------------------------------------------


 

shall deliver all DX-2240 Know-How. In consideration for the transfer of the
DX-2240 Inventory, Licensee shall pay to Dyax the DX-2240 Inventory fee set
forth in Section 5.2.

 

3.3                                 Delivery. The technology, materials and
associated data and documents that are to be transferred to Licensee under
Sections 3.1 and 3.2 shall be deemed delivered hereunder upon Dyax’s tender to a
carrier reasonably designated by Licensee.

 

3.4                                 Additional Efforts.  Dyax further agrees to
cause to be performed such other lawful acts and to be executed such further
assignments and other lawful documents as Licensee may reasonably require in
order to complete and fully document the transfers and assignments required
under Sections 3.1 and 3.2.  Furthermore, subject to reasonable availability,
Dyax will make its employees and relevant consultants reasonably available to
Licensee for [*****] following receipt by Licensee of the Know-How controlled by
Dyax  to consult with qualified personnel of Licensee on issues and questions
related to technology, materials and associated data and documents that are to
be transferred and assigned to Licensee under Sections 3.1 and 3.2, provided
that in no event shall Dyax be obligated to provide free of charge  more than
three (3) FTE hours per week of assistance to Licensee hereunder. If Licensee
requests additional assistance, the corresponding FTE’s hours shall be invoiced
by Dyax to Licensee at a rate of [*****] per FTE hour.  In no case such
additional assistance will represent more than ten (10) FTE hours per week,
unless the Parties have previously agreed that more assistance will be required
and provided.

 

ARTICLE 4

LICENSEE’S DILIGENCE OBLIGATIONS

 

4.1                                 Diligence Requirements.  As between Dyax and
Licensee, Licensee shall be solely responsible, at its sole expense, for the
research, development, manufacture and commercialization of Licensed Products 
Licensee shall use Commercially Reasonable and Diligent Efforts to research,
develop, manufacture and commercialize Licensed Products .  Once an IND has been
filed for DX-2240, Commercially Reasonable and Diligent Efforts will be deemed
satisfied if, during any given calendar year, Licensee:

 

(a)                                is manufacturing a Licensed Product for a
clinical trial under an approved IND;

 

(b)                               is actively conducting a Phase I, II or III
Clinical Trial with respect to a Licensed Product (which may consist of any
activity such as  recruiting patients or analyzing data) ;

 

(c)                                has filed for Marketing Authorization for a
Licensed Product in any Major Market Country;

 

(d)                               is pursuing a filed application for Marketing
Authorization for a Licensed Product in any Major Market Country;

 

(e)                                has received approval for Marketing
Authorization for a Licensed Product in any Major Market Country; or

 

(f)                                  has launched or is selling a Licensed
Product in a Major Market Country.

 

4.2                                 Annual Report.  Within [*****] after the end
of each calendar year following the Effective Date until the first filing for
Marketing Authorization of a Licensed Product, Licensee shall provide Dyax with
a written report to keep Dyax informed about the progress of Licensee’s
activities in connection with the Licensee development

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

10

--------------------------------------------------------------------------------


 

activities for the Licensed Product, and such report shall specifically identify
how Licensee complied with its diligence obligations under Section 4.1; provided
that such reports shall not be required to include any non-public technical or
scientific information.

 

4.3                                 Remedy for Failing to Meet Obligations;
Procedure.  In the event that Dyax believes that Licensee has failed to comply
with its due diligence obligations under Section 4.1, Dyax shall notify Licensee
in writing.  Such notification will constitute a notice of termination under
Section 11.2 and this Agreement will be terminated upon the expiration of the
[*****] period provided within Section 11.2, unless Licensee (a) pays Dyax a
diligence extension fee of [*****], or (b) by written notice, reasonably
disputes that it has failed to comply with its due diligence obligations and
provides Dyax with specific documents evidencing how Licensee complied with its
due diligence obligations under Section 4.1.  If Dyax receives notice that
Licensee reasonably disputes that it has failed to comply with its due diligence
obligations under Section 4.1, Dyax shall have the right to request arbitration
(in accordance with Article 10.2), and if Dyax requests such arbitration, this
Agreement shall be terminated pursuant to Section 4.3 if and when, in such
arbitration, there is a final determination that Licensee has failed to comply
with its diligence obligations under Section 4.1.

 

ARTICLE 5

FINANCIAL TERMS

 

5.1                                 License Fees.  Within [*****] following the
Effective Date, Licensee shall pay to Dyax an upfront license fee in the amount
of [*****].

 

5.2                                 Inventory Supply Fee.  Within [*****]
following Dyax’s delivery to Licensee of Dyax’s DX-2240 Inventory in accordance
with Section 3.2 and an applicable invoice, Licensee shall pay to Dyax an
inventory supply fee as consideration for Dyax having manufactured the DX-2240
Inventory, which the Parties have agreed to be [*****].

 

5.3                                 IND Pharmacology Report Milestone.  Within
[*****] following Licensee receipt from Dyax of the reports outlined in Appendix
I, Licensee shall pay Dyax a milestone payment of  [*****].

 

5.4                                 Development Milestones.  Within [*****] of
the first occurrence of each of the following events with respect to the first 
Licensed Product, Licensee shall make the following payments to Dyax:

 

Milestone Event

 

Payment

 

 

 

 

 

(a)

 

Upon dosing of first patient in a Phase I (or equivalent) Clinical Trial

 

[*****]

 

 

 

 

 

(b)

 

Upon dosing of first patient in a Phase II (or equivalent) Clinical Trial

 

[*****]

 

 

 

 

 

(c)

 

Upon dosing of first patient in a Phase III (or equivalent) Clinical Trial

 

[*****]

 

 

 

 

 

(d)

 

Upon first filing for Marketing Authorization with FDA

 

[*****]

 

 

 

 

 

(e)

 

Upon first filing for Marketing Authorization with EMEA

 

[*****]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

11

--------------------------------------------------------------------------------


 

(f)

 

Upon first filing for Marketing Authorization in Japan

 

[*****]

 

 

 

 

 

(g)

 

Upon approval for Marketing Authorization from FDA

 

[*****]

 

 

 

 

 

(h)

 

Upon approval for Marketing Authorization from EMEA

 

[*****]

 

 

 

 

 

(i)

 

Upon approval for Marketing Authorization in Japan

 

[*****]

 

Upon the second occurrence of the foregoing events by Licensee or its Related
Parties with respect to a Licensed Product (as a result of development in second
Indication), the development milestone payments in the above chart shall be
reduced by [*****]. Upon the third occurrence of the foregoing events by
Licensee or its Related Parties with respect to a Licensed Product (as a result
of development in a third Indication), the development milestone payments in the
above chart shall be reduced by [*****].   No development milestone payments
shall be due (i) beyond the third occurrence of the forgoing events with respect
to the fist Licensed Product and (ii) upon the occurrence of any events  with
respect to any other Licensed Product than the first Licensed Product.

 

5.5                                 Sales Milestones.  Within [*****] of the
first occurrence of each of the following events with respect to all Licensed
Products, Licensee shall make the following payments to Dyax, it being expressly
understood and agreed that each of the following sales milestones shall be due
one time only:

 

Milestone Event

 

Payment

 

 

 

 

 

(a)

 

Total Annual Net Sales for all Licensed Products exceeds [*****]

 

[*****]

 

 

 

 

 

(b)

 

Total Annual Net Sales for all Licensed Products exceeds [*****]

 

[*****]

 

5.6                                 Royalties.  Licensee shall pay to Dyax the
following royalties on Net Sales of Licensed Products:

 

Annual Net Sales Worldwide for all Licensed Products

 

Royalty Rate

 

 

 

 

 

(a)

 

Portion < [*****] in a calendar year

 

[*****]

 

 

 

 

 

(b)

 

Portion > [*****] but < [*****] in a calendar year

 

[*****]

 

 

 

 

 

(c)

 

Portion > [*****] in a calendar year

 

[*****]

 

5.7                               Duration of Royalty Payments.  The royalties
payable by Licensee to Dyax pursuant to Section 5.6 hereof shall be payable on a
country-by-country and Licensed Product-by-Licensed Product basis for a period
commencing with the First Commercial Sale in the relevant country and ending on
the later of:

 

(a)                                  ten (10) years after First Commercial Sale;
or

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

12

--------------------------------------------------------------------------------


 

(b)                                 the expiration of the last Valid Claim to
expire under the DX-2240 Patent Rights, CAT Patents and Licentia Patents in such
country.

 

At the expiration of the aforesaid period, Licensee shall have a fully-paid up
license.

 

5.8                                 Product Patent Expiration; Generic
Competition.

 

(a)                                On a Product-by-Product and
country-by-country basis, if at any time during  the royalty period outlined in
Section 5.7 above, one or more biogeneric products containing DX-2240 are
commercialized by a Third Party in such country and represent during a
consecutive  three month period [*****] or more of the total market in such
country, measured by the number of units sold (or in the absence of such data in
any country or countries, any other mean of measurement which the parties will
agree on in good faith,  but excluding sales) (such date, the “Generic
Competition Date”), the royalty rates set forth in Section 5.6 above  shall be
substituted, with respect to Net Sales occurring in such country, by reduced
royalty rates  as set forth in Section (b) below.

 

(b)                               From and after the Generic Competition Date,
and as long as Generic Competition continues, and until expiration of the
royalty duration set forth in Section 5.7, Licensee shall pay the following
royalties to Dyax with respect to Net Sales of Licensed Product(s)

 

(i)                                     The royalty due under
Section 5.6(a) above [*****] shall be [*****];

 

(ii)                                  The royalty due under Section 5.6(b) above
[*****] shall be [*****]; and

 

(iii)                               The royalty due under Section 5.6(c) above
[*****] shall be [*****].

 

5.9           Deductions.

 

(a)                                In the event that Licensee must obtain a
license to any intellectual property that [*****], then Licensee shall be
entitled to deduct [*****] of the royalties paid to such Third Parties from the
royalty due to Dyax under Section 5.6.

 

(b)                               Furthermore, in the event that Licensee must
obtain a license to any intellectual property that [*****], then Licensee shall
be entitled to deduct [*****] of the royalties paid to such Third Parties from
the royalty due to Dyax under Section 5.6; provided however, that such deduction
may not operate to reduce any royalty due to Dyax under any royalty tier set
forth in Section 5.6 above by more than [*****] in any calendar year.

 

(c)                                Except as set forth above, Licensee shall not
be entitled to deduct any royalties that may be due to any Third Party in
connection with the development, manufacture, use or sale of any Licensed
Product against any royalties due to Dyax under this Agreement.  Licensee shall
be responsible for any and all fees, royalties and other payments that may be
due to any Third Party for any Licensed Product, provided that Dyax shall be
responsible for the payment of all fees, royalties and other payments due under
the CAT Product License, the Licentia Agreement and the XOMA Agreement (which,
for clarity, the

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

13

--------------------------------------------------------------------------------


 

Parties acknowledge and agree may not be deducted by Licensee under the terms of
Section 5.9(a) or (b)).

 

(d)                               All fees payable by Licensee under this
Article 5 are non-refundable and, unless otherwise expressly provided, may not
be credited against any other sums which may be payable by Licensee under this
Agreement.

 

5.10         Reports, Payments, Records and Audits.

 

(a)                                Licensee shall make the payments due to Dyax
under this Article 5 in United States Dollars.  Where the payments due to Dyax
under this Article 5 are being converted from a currency other than United
States Dollars, Licensee will use the conversion rate reported in The Wall
Street Journal  two (2) business days before the day on which Licensee pays
Dyax.  Such payment will be made without deduction of exchange, collection or
other charges.

 

(b)                               All royalty payments will be made at Quarterly
intervals.  Within [*****] of the end of each Quarter after the First Commercial
Sale of each Licensed Product in any country, Licensee shall prepare a statement
which shall show on a country-by-country basis for the previous Quarter Net
Sales of each Licensed Product by Licensee or its Related Parties and all monies
due to Dyax based on such Net Sales.  That statement shall include details of
Net Sales broken down to show the country of the sales and the total Net Sales
by Licensee or its Related Parties in such country and shall be submitted to
Dyax within such [*****] period together with remittance of the monies due.

 

(c)                                All payments shall be made free and clear of
and without deduction or deferment in respect of any disputes or claims
whatsoever and/or as far as is legally possible in respect of any taxes imposed
by or under the authority of any government or public authority.  Any tax (other
than VAT) which Licensee is required to pay or withhold with respect of the
payments to be made to Dyax hereunder shall be deducted from the amount
otherwise due provided that, in regard to any such deduction, Licensee shall
give Dyax such assistance, which shall include the provision of such
documentation as may be required by any revenue authority and other revenue
services, as may reasonably be necessary to enable Dyax to claim exemption
therefrom or obtain a repayment thereof or a reduction thereof and shall upon
request provide such additional documentation from time to time as is needed to
confirm the payment of tax.  If by law, regulation or fiscal policy of a
particular country, a remittance of royalties in the currency stipulated in
Section 5.9(a) above is restricted or forbidden, notice thereof will be promptly
given to Dyax, and payment of the royalty shall be made by the deposit thereof
in local currency to the credit of Dyax in a recognized banking institution
designated by Dyax or its Affiliates.  When in any country a law or regulation
that prohibits both the transmittal and deposit of such payments ceases to be in
effect, all royalties or other sums that Licensee would have been under
obligation to transmit or deposit but for the prohibition, shall forthwith be
deposited or transmitted promptly to the extent allowable.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

14

--------------------------------------------------------------------------------


 

(d)                               Licensee shall keep and shall procure that its
Related Parties keep true and accurate records and books of account containing
all data necessary for the calculation of the amounts payable by it to Dyax
pursuant to this Agreement.  Those records and books of account shall be kept
for [*****] following the end of the calendar year to which they relate.  Upon
Dyax’s written request, a firm of accountants appointed by agreement between the
Parties or, failing such agreement within [*****] of the initiation of
discussions between them on this point Dyax shall have the right to cause an
international firm of independent certified public accountants that has not
performed auditing or other services for either Party or their Affiliates and is
acceptable to Licensee, such acceptance not to be unreasonably withheld, to
inspect such records and books of account.  In particular such firm:

 

(i)                                   shall be given access to and shall be
permitted to examine and copy such books and records of Licensee and its Related
Parties upon [*****] notice having been given by Dyax and at all reasonable
times on business days for the purpose of certifying that the Net Sales or other
relevant sums calculated by Licensee and its Related Parties during any calendar
year were reasonably calculated, true and accurate or, if this is not their
opinion, certify the Net Sales figure or other relevant sums for such period
which in their judgment is true and correct;

 

(ii)                                prior to any such examination taking place,
such firm of accountants shall undertake to Licensee that they shall keep all
information and data contained in such books and records, strictly confidential
and shall not disclose such information or copies of such books and records to
any third person including Dyax, but shall only use the same for the purpose of
calculations which they need to perform in order to issue the certificate to
which this Section envisages;

 

(iii)                           any such access examination and certification
shall occur no more than once per calendar year;

 

(iv)                            Licensee and its Related Parties shall make
available personnel to answer queries on all books and records required for the
purpose of that certification; and

 

(v)                               the cost of the accountant shall be the
responsibility of Licensee if the certification shows it to have underpaid
monies to Dyax by more than [*****] and the responsibility of Dyax otherwise.

 

(e)                                All payments due to Dyax under the terms of
this Agreement are expressed to be exclusive of value added tax (VAT) howsoever
arising.  If Dyax is required to charge VAT on any such payment, Dyax will
notify Licensee.  Licensee will then use all commercially reasonable endeavors
to obtain a VAT registration as soon as reasonably possible in order to allow it
to reclaim any VAT so chargeable.  If Licensee does obtain a VAT registration
then VAT will be added to any relevant payment at the applicable rate.  If
having used all commercially reasonable endeavors Licensee is not able to
reclaim the VAT (in whole or in part) the Parties agree that the amount of any
VAT payable will be shared between them equally.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

15

--------------------------------------------------------------------------------


 

5.11                           Payments Made by Wire Transfer.  All payments
made to Dyax under this Agreement shall be made by wire transfer to the
following bank account of Dyax, or such other bank account as notified by Dyax
to Licensee from time to time:

 

[*****]

 

5.12                           Late Payments.  If Licensee fails to make any
payment to Dyax hereunder on the due date for payment, without prejudice to any
other right or remedy available to Dyax it shall be entitled to charge Licensee
interest (both before and after judgment) of the amount unpaid at the annual
rate of LIBOR (London Interbank Offering Rate) plus [*****] calculated on a
daily basis until payment in full is made without prejudice to Dyax’s right to
receive payment on the due date.

 

ARTICLE 6

INTELLECTUAL PROPERTY

 

6.1                                 Ownership.   As between the Parties, and
subject to the licenses granted in Section 2.1, ownership of certain
intellectual property shall be determined as follows:

 

(a)                                DX-2240 IP. Dyax shall own the DX-2240 IP,
whether or not conceived, reduced to practice or otherwise made by personnel of
Licensee or its Related Parties, either solely or jointly with Dyax personnel;
and

 

(b)                               Licensed Product IP.  Licensee shall own the
Licensed Product IP.

 

Licensee shall, and shall cause its Related Parties to, assign all DX-2240 IP to
Dyax and shall take all steps necessary to effect such assignment.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

16

--------------------------------------------------------------------------------


 

6.2                                 Patent Filing, Prosecution and Maintenance.

 

(a)                                DX-2240 Patent Rights.  Licensee shall have
the first right at its sole expense, using counsel selected at Licensee’s sole
discretion, to prepare, file, prosecute, maintain and obtain extensions of the
DX-2240 Patent Rights in countries of Licensee’s choice in Dyax’s name. 
Licensee shall provide Dyax with an annual report on or before each December 1
during the term of this Agreement summarizing the patent filings, prosecutions
or other proceedings and will provide Dyax with copies of all material
communications, search reports and Third Party observations submitted to or
received from applicable patent offices.  Licensee shall consider in good faith
Dyax’s reasonable comments related thereto, if any, provided that final
decisions will be made solely by Licensee. If Licensee elects not to prosecute
or maintain any patent or patent application within the DX-2240 Patent Rights
for any reason, Licensee shall give Dyax notice thereof at least [*****] prior
to allowing such patent or patent application to lapse or become abandoned or
unenforceable, and Dyax shall thereafter have the right, at its sole expense, to
prosecute and maintain such patent or patent application. Except in case of
willful misconduct, Licensee shall in no case incur any liability to Dyax in
relation to its activities under this Section 6.2(a).

 

(b)                               Third Party Patent Rights.  The preparation,
filing, prosecution and maintenance of the CAT Patent Rights, Licentia Patent
Rights and XOMA Patent Rights shall be addressed in accordance with the terms of
the CAT Product License, Licentia Agreement and XOMA Agreement, as applicable.

 

(c)                                Licensed Product Patent Rights.  Licensee
shall be solely responsible, at its sole discretion and expense, for the
prosecution, defense and maintenance of the Licensed Product Patent Rights.

 

(d)                               Cooperation. Each Party agrees to cooperate
with, and perform such lawful acts and execute such documents in order to
reasonably assist, the other with respect to the preparation, filing,
prosecution, defense and maintenance of patents and patent applications pursuant
to this Section 6.2.  Furthermore, the Parties shall cooperate with each other
in gaining patent term extensions wherever applicable to the DX-2240 Patent
Rights.

 

6.3           Third Party Infringement.

 


(A)                                NOTICE.  EACH PARTY SHALL PROMPTLY REPORT IN
WRITING TO THE OTHER PARTY IF (I) SUCH PARTY BECOMES AWARE OF ANY ALLEGED OR
THREATENED INFRINGEMENT OF ANY PATENT RIGHTS OR KNOW-HOW LICENSED HEREUNDER THAT
COULD AFFECT THE DEVELOPMENT OF ANY LICENSED PRODUCT OF WHICH SUCH PARTY BECOMES
AWARE, OR (II) EITHER PARTY SHALL BE INDIVIDUALLY NAMED AS A DEFENDANT IN A
LEGAL PROCEEDING BY A THIRD PARTY FOR INFRINGEMENT OF A PATENT BECAUSE OF THE
MANUFACTURE, USE OR SALE OF ANY LICENSED PRODUCT, OR BECAUSE OF ATTEMPTS TO
INVALIDATE ANY PATENTS OR PATENT APPLICATIONS FOR WHICH IT IS RESPONSIBLE
PURSUANT TO THIS ARTICLE 6.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

17

--------------------------------------------------------------------------------


 


(B)                               INITIAL RIGHT TO ENFORCE.  SUBJECT TO
SECTION 6.3(C) BELOW AND THE APPLICABLE PROVISIONS OF THE CAT PRODUCT LICENSE,
LICENTIA AGREEMENT AND THE XOMA AGREEMENT, (I) LICENSEE SHALL HAVE THE FIRST
RIGHT TO INITIATE A SUIT OR TAKE OTHER APPROPRIATE ACTION THAT IT BELIEVES IS
REASONABLY REQUIRED TO PROTECT (I.E., PREVENT OR ABATE ACTUAL OR THREATENED
INFRINGEMENT OR MISAPPROPRIATION OF) OR OTHERWISE ENFORCE THE PATENT RIGHTS,
KNOW-HOW AND OTHER INTELLECTUAL PROPERTY LICENSED TO LICENSEE UNDER THIS
AGREEMENT.


 


(C)                                STEP-IN RIGHT.  SUBJECT TO THE APPLICABLE
PROVISIONS OF THE CAT PRODUCT LICENSE, LICENTIA AGREEMENT AND THE XOMA
AGREEMENT, IF THE LICENSEE FAILS TO INITIATE A SUIT OR TAKE OTHER APPROPRIATE
ACTION THAT IT HAS THE INITIAL RIGHT TO INITIATE OR TAKE PURSUANT TO
SECTION 6.3(B) ABOVE WITHIN [*****] AFTER BECOMING AWARE OF THE BASIS FOR SUCH
SUIT OR ACTION, THEN DYAX MAY, IN ITS DISCRETION, PROVIDE THE LICENSEE WITH
WRITTEN NOTICE OF SUCH ITS INTENT TO INITIATE A SUIT OR TAKE OTHER APPROPRIATE
ACTION TO PROTECT OR OTHERWISE ENFORCE THE PATENT RIGHTS, KNOW-HOW AND OTHER
INTELLECTUAL PROPERTY LICENSED TO LICENSEE UNDER THIS AGREEMENT.  IF DYAX
PROVIDES SUCH NOTICE AND THE LICENSEE FAILS TO INITIATE A SUIT OR TAKE SUCH
OTHER APPROPRIATE ACTION WITHIN [*****] AFTER RECEIPT OF SUCH NOTICE FROM DYAX,
THEN DYAX SHALL HAVE THE RIGHT TO INITIATE A SUIT OR TAKE OTHER APPROPRIATE
ACTION THAT IT BELIEVES IS REASONABLY REQUIRED TO PROTECT OR OTHERWISE ENFORCE
THE PATENT RIGHTS, KNOW-HOW AND OTHER INTELLECTUAL PROPERTY LICENSED TO LICENSEE
UNDER THIS AGREEMENT. NOTWITHSTANDING THE FOREGOING, IF IN ANY COUNTRY THE LAW
REQUIRES THAT ANY SUIT OR OTHER ACTION BE INITIATED AND PROSECUTED BY THE
PATENTEE, AND CONSEQUENTLY LICENSEE CANNOT BE THE INITIATING AND PROSECUTING
PARTY, DYAX SHALL, IF LICENSEE SO REQUESTS, INITIATE AND PROSECUTE SUCH SUIT OR
OTHER ACTION THAT LICENSEE BELIEVES APPROPRIATE. IN THAT CASE, LICENSEE WOULD
REIMBURSE DYAX’ REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN INITIATING AND
PROSECUTING SUCH SUIT OR OTHER ACTION, AS IF LICENSEE WAS THE INITIATING PARTY,
AS DESCRIBED IN SECTION 6.3 (D) BELOW.


 


(D)                               CONDUCT OF CERTAIN ACTIONS; COSTS.  THE PARTY
INITIATING SUIT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO SELECT COUNSEL FOR
ANY SUIT INITIATED BY IT PURSUANT TO SECTION 6.3(B) OR 6.3(C).  IF REQUIRED
UNDER APPLICABLE LAW IN ORDER FOR THE INITIATING PARTY TO INITIATE AND/OR
MAINTAIN SUCH SUIT, THE OTHER PARTY SHALL JOIN AS A PARTY TO THE SUIT.  SUCH
OTHER PARTY SHALL OFFER REASONABLE ASSISTANCE TO THE INITIATING PARTY IN
CONNECTION THEREWITH AT NO CHARGE TO THE INITIATING PARTY EXCEPT FOR
REIMBURSEMENT OF REASONABLE OUT-OF-POCKET EXPENSES INCURRED IN RENDERING SUCH
ASSISTANCE.  THE INITIATING PARTY SHALL ASSUME AND PAY ALL OF ITS OWN
OUT-OF-POCKET COSTS INCURRED IN CONNECTION WITH ANY LITIGATION OR PROCEEDINGS
INITIATED BY IT PURSUANT TO SECTIONS 6.3(B) AND 6.3(C), INCLUDING WITHOUT
LIMITATION THE FEES AND EXPENSES OF THE COUNSEL SELECTED BY IT.  THE OTHER PARTY
SHALL HAVE THE RIGHT TO PARTICIPATE AND BE REPRESENTED IN ANY SUCH SUIT BY ITS
OWN COUNSEL AT ITS OWN EXPENSE.


 


(E)                                RECOVERIES.  WITH RESPECT TO ANY SUIT OR
ACTION REFERRED TO IN SECTIONS 6.3(B), ANY RECOVERY OBTAINED AS A RESULT OF ANY
SUCH PROCEEDING, BY SETTLEMENT OR OTHERWISE, SHALL BE APPLIED IN THE FOLLOWING
ORDER OF PRIORITY:


 

(I)                                   FIRST, THE PARTIES SHALL BE REIMBURSED FOR
ALL COSTS INCURRED IN CONNECTION WITH SUCH PROCEEDING PAID BY THE PARTIES AND
NOT OTHERWISE RECOVERED; AND

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

18

--------------------------------------------------------------------------------


 

(II)                                SECOND, ANY REMAINDER SHALL BE TREATED AS IF
IT WERE NET SALES OF THE APPLICABLE LICENSED PRODUCT, SUBJECT TO THE SALES
MILESTONE AND ROYALTY PROVISIONS OF SECTION 5.5 AND 5.6.

 

ARTICLE 7

CONFIDENTIALITY  AND PUBLICITY

 


7.1                                 CONFIDENTIAL INFORMATION.  DURING THE TERM
OF THIS AGREEMENT AND FOR A PERIOD OF [*****] AFTER ANY TERMINATION OR
EXPIRATION THEREOF, EACH PARTY AGREES TO KEEP IN CONFIDENCE AND NOT TO DISCLOSE
TO ANY THIRD PARTY, OR USE FOR ANY PURPOSE, EXCEPT PURSUANT TO, AND IN ORDER TO
CARRY OUT, THE TERMS AND OBJECTIVES OF THIS AGREEMENT, ANY CONFIDENTIAL
INFORMATION OF THE OTHER PARTY.  AS USED HEREIN, “CONFIDENTIAL INFORMATION”
SHALL MEAN ALL TRADE SECRETS OR CONFIDENTIAL OR PROPRIETARY INFORMATION
DESIGNATED AS SUCH IN WRITING BY THE DISCLOSING PARTY, WHETHER BY LETTER OR BY
THE USE OF AN APPROPRIATE STAMP OR LEGEND, PRIOR TO OR AT THE TIME ANY SUCH
TRADE SECRET OR CONFIDENTIAL OR PROPRIETARY INFORMATION IS DISCLOSED BY THE
DISCLOSING PARTY TO THE RECEIVING PARTY.  NOTWITHSTANDING THE FOREGOING,
INFORMATION WHICH IS ORALLY OR VISUALLY DISCLOSED TO THE RECEIVING PARTY BY THE
DISCLOSING PARTY, OR IS DISCLOSED IN WRITING WITHOUT AN APPROPRIATE LETTER,
STAMP OR LEGEND, SHALL CONSTITUTE CONFIDENTIAL INFORMATION IF (I) IT WOULD BE
APPARENT TO A REASONABLE PERSON, FAMILIAR WITH THE DISCLOSING PARTY’S BUSINESS
AND THE INDUSTRY IN WHICH IT OPERATES, THAT SUCH INFORMATION IS OF A
CONFIDENTIAL OR PROPRIETARY NATURE, THE MAINTENANCE OF WHICH IS IMPORTANT TO THE
DISCLOSING PARTY, OR IF (II) THE DISCLOSING PARTY, WITHIN [*****] AFTER SUCH
DISCLOSURE, DELIVERS TO THE RECEIVING PARTY A WRITTEN DOCUMENT OR DOCUMENTS
DESCRIBING SUCH INFORMATION AND REFERENCING THE PLACE AND DATE OF SUCH ORAL,
VISUAL OR WRITTEN DISCLOSURE AND THE NAMES OF THE EMPLOYEES OR OFFICERS OF THE
RECEIVING PARTY TO WHOM SUCH DISCLOSURE WAS MADE.  THE RESTRICTIONS ON THE
DISCLOSURE AND USE OF CONFIDENTIAL INFORMATION SET FORTH IN THE FIRST SENTENCE
OF THIS SECTION 7.1 SHALL NOT APPLY TO ANY CONFIDENTIAL INFORMATION THAT:

 


(A)                                WAS KNOWN BY THE RECEIVING PARTY PRIOR TO
DISCLOSURE BY THE DISCLOSING PARTY HEREUNDER (AS EVIDENCED BY THE RECEIVING
PARTY’S WRITTEN RECORDS);


 


(B)                               IS OR BECOMES PART OF THE PUBLIC DOMAIN
THROUGH NO FAULT OF THE RECEIVING PARTY;


 


(C)                                IS DISCLOSED TO THE RECEIVING PARTY BY A
THIRD PARTY HAVING A LEGAL RIGHT TO MAKE SUCH A DISCLOSURE WITHOUT VIOLATING ANY
CONFIDENTIALITY OR NON-USE OBLIGATION THAT SUCH THIRD PARTY HAS TO THE
DISCLOSING PARTY; OR


 


(D)                               IS INDEPENDENTLY DEVELOPED BY THE RECEIVING
PARTY (AS EVIDENCED BY THE RECEIVING PARTY’S WRITTEN RECORDS).


 

Notwithstanding the obligations of confidentiality and non-use set forth above,
a receiving Party may provide Confidential Information disclosed to it to
(x) governmental or other Regulatory Authorities in order to obtain, maintain or
defend patents or to gain or maintain approval to conduct clinical studies or to
otherwise develop, manufacture or commercialize a Licensed Product; provided,
that such disclosure shall be subject to the prior written consent of the Party
whose Confidential Information is intended to be disclosed (which consent shall
not be unreasonably withheld or delayed), and such Confidential Information
shall be disclosed only to the extent reasonably necessary to obtain, maintain
or defend  patents or authorizations, (y) the extent required by applicable law,
including without limitation by the rules or regulations of the United States
Securities and Exchange Commission or similar regulatory agency in a country
other than the United States or of any stock exchange or listing entity, (z)

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

19

--------------------------------------------------------------------------------


 

any bona fide actual or prospective underwriters, investors, lenders or other
financing sources or bona fide actual or prospective collaborators or strategic
partners who are obligated to keep such information confidential, to the extent
reasonably necessary to enable such actual or prospective underwriters,
investors, lenders or other financing sources or collaborators to determine
their interest in underwriting or making an investment in, or otherwise
providing financing to, or collaborating with the receiving Party.  In addition,
if either Party is required to disclose Confidential Information of the other
Party by regulation, law or legal process, including without limitation by the
rules or regulations of the United States Securities and Exchange Commission or
similar regulatory agency in a country other than the United States or of any
stock exchange or listing entity, such Party shall provide prior notice of such
intended disclosure to such other Party if practicable under the circumstances
and shall disclose only such Confidential Information of such other Party as is
required to be disclosed. Licensee acknowledges and agrees that Dyax shall also
be permitted to disclose this Agreement in confidence to the extent reasonably
necessary to comply with Dyax’s obligations pursuant to the CAT Product License,
Licentia Agreement and XOMA Agreement.

 


7.2                                 RELATED PARTY, EMPLOYEE, CONSULTANT AND
ADVISOR OBLIGATIONS.  EACH PARTY AGREES THAT IT AND ITS AFFILIATES SHALL PROVIDE
OR PERMIT ACCESS TO CONFIDENTIAL INFORMATION RECEIVED FROM THE OTHER PARTY ONLY
TO THE RECEIVING PARTY’S EMPLOYEES, CONSULTANTS, ADVISORS AND PERMITTED
SUBCONTRACTORS WHO HAVE A NEED TO KNOW SUCH CONFIDENTIAL INFORMATION TO ASSIST
THE RECEIVING PARTY WITH THE DEVELOPMENT, MANUFACTURING AND COMMERCIALIZATION OF
A LICENSED PRODUCT AND THE ACTIVITIES CONTEMPLATED BY THIS AGREEMENT AND WHO ARE
SUBJECT TO OBLIGATIONS OF CONFIDENTIALITY AND NON-USE WITH RESPECT TO SUCH
CONFIDENTIAL INFORMATION SIMILAR TO THE OBLIGATIONS OF CONFIDENTIALITY AND
NON-USE OF THE RECEIVING PARTY PURSUANT TO SECTION 7.1; PROVIDED, THAT DYAX AND
LICENSEE SHALL EACH REMAIN RESPONSIBLE FOR ANY FAILURE BY ITS AFFILIATES, AND
ITS AFFILIATES’ RESPECTIVE EMPLOYEES, CONSULTANTS, ADVISORS AND PERMITTED
SUBCONTRACTORS, SUBLICENSEES AND SUB-DISTRIBUTORS, TO TREAT SUCH CONFIDENTIAL
INFORMATION AS REQUIRED UNDER SECTION 7.1 (AS IF SUCH AFFILIATES, EMPLOYEES,
CONSULTANTS, ADVISORS AND PERMITTED SUBCONTRACTORS, SUBLICENSEES AND
SUB-DISTRIBUTORS WERE PARTIES DIRECTLY BOUND TO THE REQUIREMENTS OF
SECTION 7.1).

 


7.3                                 INJUNCTIVE RELIEF.  THE PARTIES ACKNOWLEDGE
THAT MONEY DAMAGES ALONE WOULD NOT ADEQUATELY COMPENSATE THE DISCLOSING PARTY IN
THE EVENT OF A BREACH BY THE RECEIVING PARTY OF THIS ARTICLE 7, AND THAT, IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE TO THE DISCLOSING PARTY AT LAW OR IN
EQUITY, IT SHALL BE ENTITLED TO SEEK INJUNCTIVE RELIEF FOR THE ENFORCEMENT OF
ITS RIGHTS UNDER THIS ARTICLE 7.

 


7.4                                 LIABILITY.  A PARTY SHALL BE LIABLE FOR A
BREACH OF THE OBLIGATIONS OF THIS ARTICLE 7 BY AN AFFILIATE, SUBLICENSEE,
DIRECTOR, OFFICER, EMPLOYEE, CONSULTANT OR AGENT OF SUCH PARTY.

 


7.5                                 RETURN OF CONFIDENTIAL INFORMATION.  UPON
TERMINATION OF THIS AGREEMENT, UPON THE REQUEST OF THE DISCLOSING PARTY, THE
RECEIVING PARTY SHALL PROMPTLY RETURN TO THE DISCLOSING PARTY OR DESTROY THE
DISCLOSING PARTY’S CONFIDENTIAL INFORMATION, INCLUDING ALL COPIES THEREOF,
EXCEPT TO THE EXTENT THAT RETENTION OF SUCH CONFIDENTIAL INFORMATION IS
REASONABLY NECESSARY FOR THE RECEIVING PARTY TO EXPLOIT ANY CONTINUING RIGHTS IT
MAY HAVE AND/OR TO FULFILL ITS OBLIGATIONS CONTEMPLATED HEREBY, INCLUDING ITS
OBLIGATIONS OF NON-DISCLOSURE AND NON-USE HEREUNDER.  ANY SUCH DESTRUCTION
REQUESTED BY THE DISCLOSING PARTY SHALL BE CERTIFIED IN WRITING TO THE
DISCLOSING PARTY BY AN AUTHORIZED OFFICER OF THE RECEIVING PARTY.  THE RETURN
AND/OR DESTRUCTION OF SUCH CONFIDENTIAL INFORMATION AS PROVIDED ABOVE SHALL NOT
RELIEVE THE RECEIVING PARTY OF ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT.

 

7.6                                 Publicity.  No public announcement or other
disclosures concerning the terms of this Agreement shall be made to a Third
Party, whether directly or indirectly, by either Party (except confidential
disclosures to those parties described in Section 7.1(b)) without first
obtaining the approval of the other Party and agreement upon the nature and text
of such announcement or disclosure except that: (a) a Party may disclose those
terms which it is

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

20

--------------------------------------------------------------------------------


 

required by regulation or law to disclose, provided that it takes advantage of
all provisions to keep confidential as many terms as possible; and (b) a Party
desiring to make such public announcement or other public disclosure shall
obtain the consent of the other Party to the proposed announcement or public
disclosure prior to public release.  Each Party agrees that it shall cooperate
fully with the other with respect to all disclosures regarding this Agreement as
required under the regulations of the U.S.  Securities and Exchange Commission,
applicable stock exchanges, NASDAQ and any other comparable foreign body
including requests for confidential information or proprietary information of
either Party included in any such disclosure. Licensee agrees that Dyax may
include Licensee on a list of Dyax licensees.  Dyax agrees that Licensee, and
its Sublicensees may state that they are licensed under the rights hereunder. 
The Parties agree to release a mutually agreeable press release within two
(2) days of executing this Agreement.

 

7.7                                 Publication.  In the event that either Party
(the “Publishing Party”) wishes to publish, in oral or written form, any
Confidential Information of the other Party (the “Non-Publishing Party”), such
Party will promptly notify the Non-Publishing Party and provide the
Non-Publishing Party with a written copy of the proposed publication prior to
its submission for publication. At the Non-Publishing Party’s request, the
Publishing Party will delay publication in order to permit the Non-Publishing
Party to take the steps necessary to secure rights to any intellectual property
arising from the Publishing Party’s use of Confidential Information, including
the filing of one or more patent applications.  In no event will such delay
exceed ninety (90) days from the date the Non-Publishing Party receives a
written copy of the proposed publication.  If the Non-Publishing Party makes
such a request, the Publishing Party agrees to cooperate with the Non-Publishing
Party in securing such intellectual property rights using the Non-Publishing
Party’s choice of counsel and the Non-Publishing Party will bear all costs of
such filing.   No patent application describing an invention resulting from the
Publishing Party’s use of Confidential Information will be filed or caused to be
filed by the Publishing Party without first notifying the Non-Publishing Party
as described above for proposed publications. Any publication or patent
application will acknowledge the Non-Publishing Party’s contribution.  No
publication or patent application will disclose any Confidential Information of
a Party without the prior written permission of that Party.

 

ARTICLE 8

REPRESENTATIONS AND WARRANTIES; CERTAIN COVENANTS

 


8.1                                 EXCLUSIVITY COVENANT. DURING THE TERM OF
THIS AGREEMENT, LICENSEE SHALL REFRAIN FROM ENGAGING IN CLINICAL DEVELOPMENT OR
COMMERCIALIZATION OF [*****].

 


8.2                                 REPRESENTATIONS OF AUTHORITY.  DYAX AND
LICENSEE EACH REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT, AS OF THE
EFFECTIVE DATE, IT HAS FULL CORPORATE RIGHT, POWER AND AUTHORITY TO ENTER INTO
THIS AGREEMENT AND TO PERFORM ITS RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT.


 


8.3                                 CONSENTS.  DYAX AND LICENSEE EACH REPRESENTS
AND WARRANTS TO THE OTHER PARTY THAT, EXCEPT FOR ANY REGULATORY APPROVALS,
PRICING AND/OR REIMBURSEMENT APPROVALS, MANUFACTURING APPROVALS AND/OR SIMILAR
APPROVALS NECESSARY FOR THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY
LICENSED PRODUCT, ALL NECESSARY CONSENTS, APPROVALS AND AUTHORIZATIONS OF ALL
GOVERNMENT AUTHORITIES AND OTHER PERSONS REQUIRED TO BE OBTAINED BY IT AS OF THE
EFFECTIVE DATE IN CONNECTION WITH THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT HAVE BEEN OBTAINED.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

21

--------------------------------------------------------------------------------


 


8.4                                 NO CONFLICT.  DYAX AND LICENSEE EACH
REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY SUCH
PARTY, THE PERFORMANCE OF SUCH PARTY’S OBLIGATIONS HEREUNDER AND THE LICENSES
AND SUBLICENSES TO BE GRANTED BY SUCH PARTY PURSUANT TO THIS AGREEMENT (A) DO
NOT CONFLICT WITH OR VIOLATE ANY REQUIREMENT OF ANY LAWS, RULES OR REGULATIONS
EXISTING AS OF THE EFFECTIVE DATE AND APPLICABLE TO SUCH PARTY AND (B) DO NOT
CONFLICT WITH, VIOLATE, BREACH OR CONSTITUTE A DEFAULT UNDER ANY CONTRACTUAL
OBLIGATIONS OF SUCH PARTY OR ANY OF ITS AFFILIATES EXISTING AS OF THE EFFECTIVE
DATE.

 


8.5                                 ENFORCEABILITY.  DYAX AND LICENSEE EACH
REPRESENTS AND WARRANTS TO THE OTHER PARTY THAT, AS OF THE EFFECTIVE DATE, THIS
AGREEMENT IS A LEGAL AND VALID OBLIGATION BINDING UPON IT AND IS ENFORCEABLE
AGAINST IT IN ACCORDANCE WITH ITS TERMS, EXCEPT AS SUCH ENFORCEABILITY MAY BE
LIMITED BY APPLICABLE INSOLVENCY AND OTHER APPLICABLE LAWS AFFECTING CREDITORS’
RIGHTS GENERALLY OR BY THE AVAILABILITY OF EQUITABLE REMEDIES.

 


8.6                                 [*****]

 


8.7                                 [*****]

 


8.8                                 NO WARRANTIES.  EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH HEREIN, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS
ANY WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY, AND
EACH PARTY HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE AND NONINFRINGEMENT WITH RESPECT TO THE COMPOUND AND
THE PRODUCT.  EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT
THE DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF THE PRODUCT PURSUANT TO
THIS AGREEMENT WILL BE SUCCESSFUL.

 


8.9                                 LIMITATION OF LIABILITY.  NEITHER PARTY
SHALL HAVE A RIGHT TO OR SHALL CLAIM SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES,
INCLUDING LOST PROFITS, FOR BREACH OF THIS AGREEMENT AGAINST THE OTHER PARTY. 
EXCEPT FOR BREACHES BY DYAX OF THE REPRESENTATIONS, WARRANTIES AND COVENANTS SET
FORTH IN SECTION 8.6 AND 8.7, REMEDIES FOR BREACH OF THIS AGREEMENT SHALL BE
LIMITED TO CLAIMS FOR AMOUNTS DUE HEREUNDER OR AS OTHERWISE PROVIDED IN THIS
AGREEMENT, INCLUDING CLAIMS FOR INDEMNIFICATION AS PROVIDED IN ARTICLE 12
HEREOF.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 9

INDEMNIFICATION

 


9.1                                 INDEMNIFICATION.

 


(A)                                  BY LICENSEE. LICENSEE WILL DEFEND,
INDEMNIFY AND HOLD HARMLESS DYAX, ITS AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS (THE “DYAX INDEMNIFIED PARTIES”) FROM AND AGAINST
ALL CLAIMS, DEMANDS, LIABILITIES, DAMAGES, PENALTIES, FINES, COSTS AND EXPENSES,
INCLUDING REASONABLE ATTORNEYS’ AND EXPERT FEES AND COSTS, AND COSTS OR AMOUNTS
PAID TO SETTLE (COLLECTIVELY, “LOSSES”), ARISING FROM OR OCCURRING AS A RESULT
OF A THIRD PARTY’S CLAIM (INCLUDING ANY THIRD PARTY PRODUCT LIABILITY OR
INFRINGEMENT CLAIM), ACTION, SUIT, JUDGMENT OR SETTLEMENT TO THE EXTENT SUCH
LOSSES ARE DUE TO OR BASED UPON:

 


(I)                                   THE GROSS NEGLIGENCE, RECKLESSNESS, BAD
FAITH, INTENTIONAL WRONGFUL ACTS OR OMISSIONS OR VIOLATIONS OF APPLICABLE LAW OR
REGULATION BY OR OF LICENSEE, ITS RELATED PARTIES, WHOLESALE DISTRIBUTORS,
CONTRACTORS OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS,
INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH THE DEVELOPMENT, MANUFACTURE
OR COMMERCIALIZATION OF ANY LICENSED PRODUCT BY LICENSEE, ITS RELATED PARTIES,
WHOLESALE DISTRIBUTORS OR CONTRACTORS; OR

 


(II)                                THE MATERIAL BREACH BY LICENSEE OF THE TERMS
OF, OR THE MATERIAL INACCURACY OF ANY REPRESENTATION OR WARRANTY MADE BY IT IN,
THIS AGREEMENT; OR

 


(III)                             THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY LICENSED PRODUCT BY LICENSEE OR ITS RELATED PARTIES,
WHOLESALE DISTRIBUTORS OR CONTRACTORS, EXCEPT TO THE EXTENT THAT SUCH LOSSES
ARISE OUT OF, AND ARE ALLOCABLE TO, THE GROSS NEGLIGENCE, RECKLESSNESS, BAD
FAITH, INTENTIONAL WRONGFUL ACTS, OMISSIONS OR VIOLATIONS OF LAW OR BREACH OF
THIS AGREEMENT COMMITTED BY THE DYAX INDEMNIFIED PARTIES.

 


(B)                                 BY DYAX. DYAX WILL DEFEND, INDEMNIFY AND
HOLD HARMLESS LICENSEE, ITS RELATED PARTIES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES AND AGENTS (THE “LICENSEE INDEMNIFIED PARTIES”) FROM AND
AGAINST ALL LOSSES ARISING FROM OR OCCURRING AS A RESULT OF A THIRD PARTY’S
CLAIM (INCLUDING ANY THIRD PARTY PRODUCT LIABILITY OR INFRINGEMENT CLAIM),
ACTION, SUIT, JUDGMENT OR SETTLEMENT THAT IS DUE TO OR BASED UPON THE MATERIAL
BREACH BY DYAX OF THE TERMS OF, OR THE MATERIAL INACCURACY OF ANY REPRESENTATION
OR WARRANTY MADE BY IT IN, THIS AGREEMENT.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

23

--------------------------------------------------------------------------------


 


(C)                                  CLAIMS FOR INDEMNIFICATION.


 

(I)                                   A PERSON ENTITLED TO INDEMNIFICATION UNDER
THIS SECTION 9.1 (AN “INDEMNIFIED PARTY”) SHALL GIVE PROMPT WRITTEN NOTIFICATION
TO THE PERSON FROM WHOM INDEMNIFICATION IS SOUGHT (THE “INDEMNIFYING PARTY”) OF
THE COMMENCEMENT OF ANY ACTION, SUIT OR PROCEEDING RELATING TO A THIRD PARTY
CLAIM FOR WHICH INDEMNIFICATION MAY BE SOUGHT OR, IF EARLIER, UPON THE ASSERTION
OF ANY SUCH CLAIM BY A THIRD PARTY (IT BEING UNDERSTOOD AND AGREED, THAT THE
FAILURE BY AN INDEMNIFIED PARTY TO GIVE NOTICE OF A THIRD PARTY CLAIM AS
PROVIDED IN THIS SECTION 9.1 SHALL RELIEVE THE INDEMNIFYING PARTY OF ITS
INDEMNIFICATION OBLIGATION UNDER THIS AGREEMENT UNLESS THE INDEMNIFIED PARTY CAN
DEMONSTRATE THAT SUCH FAILURE TO GIVE NOTICE HAS NOT RESULTED IN ANY PREJUDICE
TO THE INDEMNIFYING PARTY. ).

 

(II)                                WITHIN [*****] AFTER RECEIPT OF SUCH
NOTIFICATION, THE INDEMNIFYING PARTY MAY, UPON WRITTEN NOTICE THEREOF TO THE
INDEMNIFIED PARTY, ASSUME CONTROL OF THE DEFENSE OF SUCH ACTION, SUIT,
PROCEEDING OR CLAIM WITH COUNSEL OF ITS CHOICE.  IF THE INDEMNIFYING PARTY DOES
NOT ASSUME CONTROL OF SUCH DEFENSE, THE INDEMNIFIED PARTY SHALL CONTROL SUCH
DEFENSE.

 

(III)                             THE PARTY NOT CONTROLLING SUCH DEFENSE MAY
PARTICIPATE THEREIN AT ITS OWN EXPENSE; PROVIDED, THAT IF THE INDEMNIFYING PARTY
ASSUMES CONTROL OF SUCH DEFENSE AND THE INDEMNIFIED PARTY REASONABLY CONCLUDES,
BASED ON ADVICE FROM COUNSEL, THAT THE INDEMNIFYING PARTY AND THE INDEMNIFIED
PARTY HAVE CONFLICTING INTERESTS WITH RESPECT TO SUCH ACTION, SUIT, PROCEEDING
OR CLAIM, THE INDEMNIFYING PARTY SHALL BE RESPONSIBLE FOR THE REASONABLE FEES
AND EXPENSES OF COUNSEL TO THE INDEMNIFIED PARTY SOLELY IN CONNECTION THEREWITH;
PROVIDED FURTHER, HOWEVER, THAT IN NO EVENT SHALL THE INDEMNIFYING PARTY BE
RESPONSIBLE FOR THE FEES AND EXPENSES OF MORE THAN ONE COUNSEL IN ANY ONE
JURISDICTION FOR ALL INDEMNIFIED PARTIES.

 

(IV)                            THE PARTY CONTROLLING SUCH DEFENSE SHALL KEEP
THE OTHER PARTY ADVISED OF THE STATUS OF SUCH ACTION, SUIT, PROCEEDING OR CLAIM
AND THE DEFENSE THEREOF AND SHALL CONSIDER REASONABLE RECOMMENDATIONS MADE BY
THE OTHER PARTY WITH RESPECT THERETO.

 

(V)                               THE INDEMNIFIED PARTY SHALL NOT AGREE TO ANY
SETTLEMENT OF SUCH ACTION, SUIT, PROCEEDING OR CLAIM WITHOUT THE PRIOR WRITTEN
CONSENT OF THE INDEMNIFYING PARTY, WHICH SHALL NOT BE UNREASONABLY WITHHELD. 
THE INDEMNIFYING PARTY SHALL NOT AGREE TO ANY SETTLEMENT OF SUCH ACTION, SUIT,
PROCEEDING OR CLAIM OR CONSENT TO ANY JUDGMENT IN RESPECT THEREOF THAT DOES NOT
INCLUDE A COMPLETE AND UNCONDITIONAL RELEASE OF THE INDEMNIFIED PARTY FROM ALL
LIABILITY WITH RESPECT THERETO OR THAT IMPOSES ANY LIABILITY OR OBLIGATION ON
THE INDEMNIFIED PARTY WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED
PARTY.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

24

--------------------------------------------------------------------------------


 

ARTICLE 10

DISPUTE RESOLUTION

 

10.1                           Resolution by Executives.  Any dispute,
controversy or claim initiated by either Party arising out of, or resulting from
the breach or alleged breach by either Party of its obligations under this
Agreement (other than bona fide Third Party actions or proceedings filed or
instituted in an action or proceeding by a Third Party against a Party to this
Agreement), whether before or after termination of this Agreement, shall be in
the first instance referred to the respective chief executive officers of the
Parties.

 

10.2                           Arbitration.  If chief executive officers (or
their representatives, it being agreed that the chief executive officer of
either Party may designate a representative, provided such representative is
empowered with decision making in the dispute)  of the Parties fail to resolve
any dispute as provided in Section 10.1 within [*****], then such dispute shall
be finally resolved by binding arbitration as follows:

 


(A)                                  A PARTY MAY SUBMIT SUCH DISPUTE TO
ARBITRATION BY NOTIFYING THE OTHER PARTY, IN WRITING, OF SUCH DISPUTE.  WITHIN
[*****] AFTER RECEIPT OF SUCH NOTICE, THE PARTIES SHALL DESIGNATE IN WRITING A
SINGLE ARBITRATOR TO RESOLVE THE DISPUTE; PROVIDED, HOWEVER, THAT IF THE PARTIES
CANNOT AGREE ON AN ARBITRATOR WITHIN SUCH [*****] PERIOD, THE ARBITRATOR SHALL
BE SELECTED BY THE [*****] OF THE AMERICAN ARBITRATION ASSOCIATION (THE “AAA”). 
THE ARBITRATOR SHALL BE A LAWYER OR ANY OTHER EXPERT KNOWLEDGEABLE AND
EXPERIENCED IN THE SUBJECT MATTER OF THE DISPUTE, AND SHALL NOT BE AN AFFILIATE,
EMPLOYEE, CONSULTANT, OFFICER, DIRECTOR OR STOCKHOLDER OF EITHER PARTY OR OF AN
AFFILIATE OF EITHER PARTY.


 


(B)                                 WITHIN [*****] AFTER THE DESIGNATION OF THE
ARBITRATOR, THE ARBITRATOR AND THE PARTIES SHALL MEET, AT WHICH TIME THE PARTIES
SHALL BE REQUIRED TO SET FORTH IN WRITING ALL DISPUTED ISSUES AND A PROPOSED
RULING ON THE MERITS OF EACH SUCH ISSUE.


 


(C)                                  THE ARBITRATOR SHALL SET A DATE FOR A
HEARING, WHICH SHALL BE NO LATER THAN [*****] AFTER THE SUBMISSION OF WRITTEN
PROPOSALS PURSUANT TO SECTION 10.2(B), TO DISCUSS EACH OF THE ISSUES IDENTIFIED
BY THE PARTIES.  THE PARTIES SHALL HAVE THE RIGHT TO BE REPRESENTED BY COUNSEL. 
EXCEPT AS PROVIDED HEREIN, THE ARBITRATION SHALL BE GOVERNED BY THE COMMERCIAL
ARBITRATION RULES OF THE AAA; PROVIDED, HOWEVER, THAT THE FEDERAL RULES OF
EVIDENCE SHALL APPLY WITH REGARD TO THE ADMISSIBILITY OF EVIDENCE AND THE
ARBITRATION SHALL BE CONDUCTED BY A SINGLE ARBITRATOR.


 


(D)                                 THE ARBITRATOR SHALL USE HIS OR HER BEST
EFFORTS TO RULE ON EACH DISPUTED ISSUE WITHIN [*****] AFTER THE COMPLETION OF
THE HEARINGS DESCRIBED IN THIS SECTION 10.2.  THE DETERMINATION OF THE
ARBITRATOR AS TO THE RESOLUTION OF ANY DISPUTE SHALL BE BINDING AND CONCLUSIVE
UPON ALL PARTIES.  ALL RULINGS OF THE ARBITRATOR SHALL BE IN WRITING AND SHALL
BE DELIVERED TO THE PARTIES.


 


(E)                                  THE (I) ATTORNEYS’ FEES OF THE PARTIES IN
ANY ARBITRATION, (II) FEES OF THE ARBITRATOR AND (III) COSTS AND EXPENSES OF THE
ARBITRATION SHALL BE BORNE BY THE PARTIES AS DETERMINED BY THE ARBITRATOR.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

25

--------------------------------------------------------------------------------


 


(F)                                  ANY ARBITRATION PURSUANT TO THIS
SECTION 10.2 SHALL BE CONDUCTED IN [*****].  ANY ARBITRATION AWARD MAY BE
ENTERED IN AND ENFORCED BY A COURT IN ACCORDANCE WITH SECTION 12.2.


 


(G)                                NOTHING IN THIS SECTION 10.2 SHALL BE
CONSTRUED AS LIMITING IN ANY WAY THE RIGHT OF A PARTY TO SEEK INJUNCTIVE RELIEF
WITH RESPECT TO ANY ACTUAL OR THREATENED BREACH OF THIS AGREEMENT FROM, OR TO
BRING AN ACTION IN AID OF ARBITRATION IN, A COURT IN ACCORDANCE WITH
SECTION 12.2.  SHOULD ANY PARTY SEEK INJUNCTIVE RELIEF, THEN FOR PURPOSES OF
DETERMINING WHETHER TO GRANT SUCH INJUNCTIVE RELIEF, THE DISPUTE UNDERLYING THE
REQUEST FOR SUCH INJUNCTIVE RELIEF MAY BE HEARD BY A COURT IN ACCORDANCE WITH
SECTION 12.2.


 


(H)                                THE ARBITRATOR SHALL NOT AWARD DAMAGES
EXCLUDED PURSUANT TO SECTION 8.8.


 

ARTICLE 11

TERM AND TERMINATION

 


11.1                           TERM.  THIS AGREEMENT SHALL COMMENCE ON THE
EFFECTIVE DATE AND, UNLESS EARLIER TERMINATED AS PROVIDED IN THIS ARTICLE 11,
SHALL REMAIN IN EFFECT UNTIL THE EXPIRATION OF THE LAST ROYALTY OBLIGATION TO
DYAX PURSUANT TO SECTION 5.7.  UPON EXPIRATION OF THE AGREEMENT, LICENSEE SHALL
HAVE A FULLY-PAID UP LICENSE.

 


11.2                           TERMINATION RIGHTS.

 


(A)                                  TERMINATION FOR CONVENIENCE.  LICENSEE
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT AT ANY TIME AFTER THE EFFECTIVE
DATE ON [*****] PRIOR WRITTEN NOTICE TO DYAX WITHOUT ANY LIABILITY TO DYAX IN
THAT RESPECT (OTHER THAN TO PERFORM OBLIGATIONS WHICH SURVIVE SUCH TERMINATION
IN ACCORDANCE WITH THIS AGREEMENT)

 


(B)                                 TERMINATION FOR MATERIAL BREACH.  UPON ANY
MATERIAL BREACH OF THIS AGREEMENT BY A PARTY (THE “BREACHING PARTY”), THE OTHER
PARTY (THE “NON-BREACHING PARTY”) MAY TERMINATE THIS AGREEMENT BY PROVIDING
[*****] PRIOR WRITTEN NOTICE TO THE BREACHING PARTY IN THE CASE OF A BREACH OF A
PAYMENT OBLIGATION AND [*****] PRIOR WRITTEN NOTICE TO THE BREACHING PARTY IN
THE CASE OF ANY OTHER MATERIAL BREACH.  THE TERMINATION SHALL BECOME EFFECTIVE
AT THE END OF THE NOTICE PERIOD UNLESS THE BREACHING PARTY CURES SUCH BREACH
DURING SUCH NOTICE PERIOD.  NOTWITHSTANDING THE FOREGOING, IF SUCH BREACH, BY
ITS NATURE, IS INCURABLE, THE NON-BREACHING PARTY MAY TERMINATE THIS AGREEMENT
IMMEDIATELY UPON WRITTEN NOTICE TO THE BREACHING PARTY.

 


(C)                                  TERMINATION FOR BANKRUPTCY.  A PARTY MAY
TERMINATE THIS AGREEMENT SHOULD THE OTHER PARTY COMMIT AN ACT OF BANKRUPTCY, BE
DECLARED BANKRUPT, VOLUNTARILY FILE OR HAVE FILED AGAINST IT A PETITION FOR
BANKRUPTCY OR REORGANIZATION UNLESS SUCH PETITION IS DISMISSED WITHIN [*****] OF
FILING, ENTER INTO A PROCEDURE OF WINDING UP TO DISSOLUTION, OR SHOULD A TRUSTEE
OR RECEIVER BE APPOINTED FOR ITS BUSINESS ASSETS OR OPERATIONS. ALL RIGHTS AND
LICENSES GRANTED UNDER OR PURSUANT TO THIS AGREEMENT ARE, AND SHALL OTHERWISE BE
DEEMED TO BE, FOR THE PURPOSES OF SECTION 365(N) OF TITLE 11, U.S. CODE
(“BANKRUPTCY CODE”) LICENSE RIGHTS TO “INTELLECTUAL PROPERTY” AS DEFINED UNDER
SECTION 101(60) OF THE BANKRUPTCY CODE. THE PARTIES AGREE THAT ANY PARTY, AS A
LICENSEE HEREUNDER, SHALL RETAIN AND MAY FULLY EXERCISE ALL OF ITS RIGHTS AND
ELECTIONS UNDER THE BANKRUPTCY CODE OR ANY RELEVANT FOREIGN EQUIVALENT THEREOF.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

26

--------------------------------------------------------------------------------


 


(D)                                 CHALLENGES OF PATENT RIGHTS.  IN THE EVENT
THAT LICENSEE OR ITS RELATED PARTIES (I) COMMENCE OR PARTICIPATE IN ANY ACTION
OR PROCEEDING (INCLUDING, WITHOUT LIMITATION, ANY PATENT OPPOSITION OR
RE-EXAMINATION PROCEEDING), OR OTHERWISE ASSERT IN WRITING ANY CLAIM,
CHALLENGING OR DENYING THE VALIDITY OF ANY OF THE PATENT RIGHTS LICENSED TO THE
LICENSEE HEREUNDER, OR ANY CLAIM THEREOF OR (II) ACTIVELY ASSIST ANY OTHER
PERSON IN BRINGING OR PROSECUTING ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ANY PATENT OPPOSITION OR RE-EXAMINATION PROCEEDING) CHALLENGING OR
DENYING THE VALIDITY OF ANY OF SUCH PATENT RIGHTS OR ANY CLAIM THEREOF, DYAX
WILL HAVE THE RIGHT TO GIVE NOTICE TO THE LICENSEE (WHICH NOTICE MUST BE GIVEN,
IF AT ALL, WITHIN SIXTY (60) DAYS AFTER DYAX FIRST LEARNS OF THE FOREGOING) THAT
THE RIGHTS GRANTED TO LICENSEE UNDER SUCH PATENT RIGHTS WILL TERMINATE IN
[*****] FOLLOWING SUCH NOTICE, AND, UNLESS THE LICENSEE OR ITS SUBLICENSE (AS
APPLICABLE) WITHDRAWS OR CAUSES TO BE WITHDRAWN ALL SUCH CHALLENGE(S) WITHIN
SUCH [*****] PERIOD, SUCH LICENSES WILL SO TERMINATE.


 


11.3                           CONSEQUENCES OF TERMINATION.

 


(A)                                  TERMINATION BY DYAX FOR CAUSE.   WITHOUT
LIMITING ANY OTHER LEGAL OR EQUITABLE REMEDIES THAT DYAX MAY HAVE, IF DYAX
TERMINATES THIS AGREEMENT IN ACCORDANCE WITH SECTIONS 11.2(B) OR (C), THEN:

 


(I)                                   IF SUCH TERMINATION OCCURS BEFORE
LICENSEE’S FIRST FILING WITH ANY REGULATORY AUTHORITY OF A PROTOCOL FOR A PHASE
II CLINICAL TRIAL, THEN LICENSEE’S OBLIGATIONS UNDER SECTION 8.1 SHALL SURVIVE
FOR A PERIOD OF [*****] FOLLOWING SUCH TERMINATION;

 


(II)                                LICENSEE SHALL AS PROMPTLY AS PRACTICABLE
TRANSFER TO DYAX OR DYAX’S DESIGNEE (A) POSSESSION AND OWNERSHIP OF ALL
GOVERNMENTAL OR REGULATORY CORRESPONDENCE, CONVERSATION LOGS, FILINGS AND
APPROVALS (INCLUDING ALL REGULATORY APPROVALS AND PRICING AND REIMBURSEMENT
APPROVALS) RELATING TO THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ALL
LICENSED PRODUCTS, (B) COPIES OF ALL DATA, REPORTS, RECORDS AND MATERIALS IN
LICENSEE’S POSSESSION OR CONTROL RELATING TO THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ALL LICENSED PRODUCTS, INCLUDING ALL NON-CLINICAL AND
CLINICAL DATA RELATING TO ANY LICENSED PRODUCTS, AND (C) ALL RECORDS AND
MATERIALS IN LICENSEE’S POSSESSION OR CONTROL CONTAINING CONFIDENTIAL
INFORMATION OF DYAX;

 


(III)                             LICENSEE SHALL APPOINT DYAX AS LICENSEE’S
AGENT FOR ALL LICENSED PRODUCT-RELATED MATTERS INVOLVING REGULATORY AUTHORITIES
UNTIL ALL REGULATORY APPROVALS AND OTHER REGULATORY FILINGS HAVE BEEN
TRANSFERRED TO DYAX OR ITS DESIGNEE;

 


(IV)                            IF THE EFFECTIVE DATE OF TERMINATION IS AFTER
FIRST COMMERCIAL SALE, THEN LICENSEE SHALL APPOINT DYAX AS ITS EXCLUSIVE
DISTRIBUTOR OF THE LICENSED PRODUCT AND GRANT DYAX THE RIGHT TO APPOINT
SUB-DISTRIBUTORS, UNTIL SUCH TIME AS ALL REGULATORY APPROVALS HAVE BEEN
TRANSFERRED TO DYAX OR ITS DESIGNEE;

 


(V)                               IF LICENSEE OR ITS RELATED PARTIES ARE
MANUFACTURING LICENSED PRODUCTS, AT DYAX’S OPTION, SUPPLY THE LICENSED PRODUCTS
TO DYAX AT COST PLUS [*****] OR, IF TERMINATION OCCURS AFTER THE FIRST
COMMERCIAL SALE, ON TERMS NO LESS FAVORABLE THAN THOSE ON WHICH LICENSEE
SUPPLIED THE LICENSED PRODUCTS PRIOR TO SUCH

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

27

--------------------------------------------------------------------------------


 


TERMINATION TO ITS DISTRIBUTORS, UNTIL SUCH TIME AS ALL REGULATORY APPROVALS
HAVE BEEN TRANSFERRED TO DYAX OR ITS DESIGNEE, AND DYAX HAS PROCURED OR
DEVELOPED ITS OWN SOURCE OF LICENSED PRODUCT SUPPLY, PROVIDED THAT DYAX CAN
DEMONSTRATE IS HAS BEEN DILIGENTLY SEEKING AN ALTERNATIVE MANUFACTURER AND
PROVIDED FURTHER THAT IN ANY CASE LICENSEE’S MANUFACTURE AND SUPPLY OBLIGATION
SHALL NOT CONTINUE FOR MORE THAN [*****] FROM THE DATE OF TERMINATION OF THE
AGREEMENT;

 


(VI)                            IF DYAX SO REQUESTS, LICENSEE SHALL TRANSFER TO
DYAX ANY THIRD PARTY AGREEMENT RELATING TO THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF THE LICENSED PRODUCTS TO WHICH LICENSEE IS A PARTY,
PROVIDED THAT SUCH THIRD PARTY AGREEMENT PERMIT SUCH A TRANSFER (AND LICENSEE
HEREBY COVENANTS TO USE COMMERCIALLY REASONABLE BEST EFFORTS TO ENSURE THAT SUCH
THIRD PARTY AGREEMENTS DO PERMIT SUCH A TRANSFER); AND

 


(VII)                         LICENSEE SHALL (A) ASSIGN OWNERSHIP OF ALL
LICENSED PRODUCT IP THAT RELATES SOLELY TO THE LICENSED PRODUCT TO DYAX, FREE
AND CLEAR OF ANY LIENS OR ENCUMBRANCES AND (B) GRANT DYAX A NON-EXCLUSIVE RIGHT
AND LICENSE, WITH THE RIGHT TO GRANT SUBLICENSES, UNDER ALL OTHER LICENSED
PRODUCT IP FOR THE SOLE PURPOSE OF O DEVELOPING, MANUFACTURING AND
COMMERCIALIZING PRODUCTS CONTAINING DX-2240 THROUGHOUT THE WORLD. THE LICENSE
GRANTED PURSUANT TO THIS SECTION 11.3(A) SHALL BE ROYALTY-FREE, FULLY-PAID AND
PERPETUAL, PROVIDED HOWEVER THAT IF LICENSEE DECIDES TO NO LONGER MAINTAIN ANY
PATENT THAT IS PART OF THE LICENSED PRODUCT IP, LICENSEE SHALL NOTIFY DYAX
THEREOF AND DYAX SHALL HAVE  [*****] TO NOTIFY LICENSEE WHETHER IT IS INTERESTED
TO HAVE THE CONCERNED PATENT(S) ASSIGNED TO DYAX OR NOT AND IF DYAX FAILS TO
NOTIFY ITS INTEREST LICENSEE SHALL NOT BE OBLIGATED TO MAINTAIN THE CONCERNED
PATENT AND THE LICENSE TO DYAX SHALL BE TERMINATED AS REGARDS SUCH PATENT(S) .
LICENSEE SHALL EXECUTE ALL DOCUMENTS AND TAKE ALL SUCH FURTHER ACTIONS AS MAY BE
REASONABLY REQUESTED BY DYAX IN ORDER TO GIVE EFFECT TO THE TERMS OF THIS
SECTION 11.3(A).

 


(B)                                 TERMINATION BY LICENSEE FOR CONVENIENCE. IF
LICENSEE TERMINATES THIS AGREEMENT IN ACCORDANCE WITH SECTION 11.2(A), THEN THE
PROVISIONS OF SECTION 11.3(A)(I)-(VII) SHALL APPLY.  THE LICENSES GRANTED
PURSUANT TO THIS SECTION 11.3(B) SHALL BE ROYALTY-FREE, FULLY-PAID AND
PERPETUAL; PROVIDED, THAT IF THE EFFECTIVE DATE OF TERMINATION OCCURS AT ANY
TIME AFTER THE REGULATORY APPROVAL OF A LICENSED PRODUCT HAS BEEN OBTAINED FROM
THE FDA OR THE EMEA OR IN JAPAN, THEN DYAX WILL BE OBLIGATED TO PAY LICENSEE
[*****] OF THE SALES MILESTONES AND ROYALTIES WITH RESPECT TO NET SALES
SPECIFIED IN SECTIONS 5.5 AND 5.6.  LICENSEE SHALL EXECUTE ALL DOCUMENTS AND
TAKE ALL SUCH FURTHER ACTIONS AS MAY BE REASONABLY REQUESTED BY DYAX IN ORDER TO
GIVE EFFECT TO THE TERMS OF THIS SECTION 11.3(B).


 


(C)                                  TERMINATION BY LICENSEE FOR CAUSE.  WITHOUT
LIMITING ANY OTHER LEGAL OR EQUITABLE REMEDIES THAT LICENSEE MAY HAVE, IF
LICENSEE TERMINATES THIS AGREEMENT IN ACCORDANCE WITH SECTIONS 11.2(B) OR (C),
ALL RIGHTS, LICENSES AND SUBLICENSES GRANTED TO LICENSEE HEREUNDER SHALL
TERMINATE AND LICENSEE SHALL IMMEDIATELY CEASE ANY AND ALL ACTIVITIES RELATING
TO THE DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF THE LICENSED PRODUCTS;
AND SHALL, AS DIRECTED BY DYAX, RETURN TO DYAX OR DESTROY ALL DX-2240 KNOW-HOW
AND OTHER CONFIDENTIAL

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

28

--------------------------------------------------------------------------------


 


INFORMATION OF DYAX IN LICENSEE’S POSSESSION. LICENSEE SHALL EXECUTE ALL
DOCUMENTS AND TAKE ALL SUCH FURTHER ACTIONS AS MAY BE REASONABLY REQUESTED BY
DYAX IN ORDER TO GIVE EFFECT TO THE TERMS OF THIS SECTION 11.3(C). 
NOTWITHSTANDING THE FOREGOING, IF LICENSEE TERMINATES THIS AGREEMENT IN
ACCORDANCE WITH SECTION 11.2(B) BECAUSE DYAX HAS LICENSED OR ATTEMPTED TO
LICENSE TO A THIRD PARTY THE RIGHTS EXCLUSIVELY LICENSED TO LICENSEE UNDER
SECTION 2.1(A), THEN, WITHOUT LIMITING ANY OTHER LEGAL OR EQUITABLE REMEDIES
THAT LICENSEE MAY HAVE, ALL RIGHTS GRANTED TO LICENSEE HEREUNDER SHALL REMAIN
VALID AND UNCHANGED, SAVE THAT NO FURTHER MILESTONE AND/ROYALTIES SHALL BE DUE
TO DYAX AS FROM THE EFFECTIVE DATE OF TERMINATION, THE LICENSE BEING DEEMED TO
BE CONVERTED INTO A FULLY-PAID UP PERPETUAL IRREVOCABLE LICENSE.


 


11.4                           SURVIVAL.  IN THE EVENT OF ANY EXPIRATION OR
TERMINATION OF THIS AGREEMENT, (A) ALL FINANCIAL OBLIGATIONS UNDER ARTICLE 5
OWED AS OF THE EFFECTIVE DATE OF SUCH EXPIRATION OR TERMINATION SHALL BECOME
IMMEDIATELY DUE AND PAYABLE AND (B) THE PROVISIONS CONTAINED IN THIS AGREEMENT
THAT BY THEIR TERMS SURVIVE EXPIRATION OR TERMINATION OF THIS AGREEMENT, SHALL
SURVIVE.  IN ADDITION, UPON  EXPIRATION OF THIS AGREEMENT (BUT NOT IN THE EVENT
OF ANY TERMINATION OF THIS AGREEMENT PURSUANT TO SECTION 11.2), THE LICENSES
GRANTED TO LICENSEE IN SECTIONS 2.1 SHALL SURVIVE AS PERPETUAL, FULLY PAID-UP,
NON-ROYALTY-BEARING LICENSES, AND ANY EXCLUSIVE LICENSE IN SUCH SECTIONS SHALL
CONVERT TO A NON EXCLUSIVE LICENSE.

 

ARTICLE 12

MISCELLANEOUS

 


12.1                           CHOICE OF LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY AND INTERPRETED UNDER, AND ANY COURT ACTION IN ACCORDANCE WITH SECTION 12.2
SHALL APPLY, THE LAWS OF THE [*****] EXCLUDING: (A) ITS CONFLICTS OF LAWS
PRINCIPLES; (B) THE UNITED NATIONS CONVENTIONS ON CONTRACTS FOR THE
INTERNATIONAL SALE OF GOODS; (C) THE 1974 CONVENTION ON THE LIMITATION PERIOD IN
THE INTERNATIONAL SALE OF GOODS (THE “1974 CONVENTION”); AND (D) THE PROTOCOL
AMENDING THE 1974 CONVENTION, DONE AT VIENNA APRIL 11, 1980.

 


12.2                           SUBMISSION TO JURISDICTION.  EACH PARTY
(A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
SITTING IN [*****], WITH RESPECT TO ACTIONS OR PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT IN WHICH A PARTY BRINGS AN ACTION IN AID OF
ARBITRATION, (B) AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED ONLY IN ANY SUCH COURT, AND (C) AGREES NOT TO BRING
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY
OTHER COURT, OTHER THAN AN ACTION OR PROCEEDING SEEKING INJUNCTIVE RELIEF OR
BROUGHT TO ENFORCE AN ARBITRATION RULING ISSUED PURSUANT TO SECTION 10.2 OR AN
ACTION RELATED TO INTELLECTUAL PROPERTY.  EACH PARTY WAIVES ANY DEFENSE OF
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT. 
EACH PARTY MAY MAKE SERVICE ON THE OTHER PARTY BY SENDING OR DELIVERING A COPY
OF THE PROCESS TO THE PARTY TO BE SERVED AT THE ADDRESS AND IN THE MANNER
PROVIDED FOR THE GIVING OF NOTICES IN SECTION 12.5.  NOTHING IN THIS
SECTION 12.2, HOWEVER, SHALL AFFECT THE RIGHT OF ANY PARTY TO SERVE LEGAL
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 


12.3                           RELATIONSHIP OF PARTIES.  NOTHING IN THIS
AGREEMENT OR IN THE COURSE OF BUSINESS BETWEEN DYAX AND LICENSEE SHALL MAKE OR
CONSTITUTE EITHER PARTY A PARTNER, EMPLOYEE, JOINT VENTURER OR AGENT OF THE
OTHER.  NEITHER PARTY SHALL HAVE ANY RIGHT OR AUTHORITY TO COMMIT OR LEGALLY
OBLIGATE OR BIND THE OTHER IN ANY WAY WHATSOEVER INCLUDING, WITHOUT LIMITATION,
THE MAKING OF ANY AGREEMENT, REPRESENTATION OR WARRANTY.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

29

--------------------------------------------------------------------------------


 


12.4                           SEVERABILITY.  EACH PARTY HEREBY AGREES THAT IT
DOES NOT INTEND TO VIOLATE ANY PUBLIC POLICY, STATUTORY OR COMMON LAWS, RULES,
REGULATIONS, TREATY OR DECISION OF ANY GOVERNMENT AGENCY OR EXECUTIVE BODY
THEREOF OF ANY COUNTRY OR COMMUNITY OR ASSOCIATION OF COUNTRIES.  SHOULD ONE OR
MORE PROVISIONS OF THIS AGREEMENT BE OR BECOME INVALID, THE PARTIES HERETO SHALL
SUBSTITUTE, BY MUTUAL CONSENT, VALID PROVISIONS FOR SUCH INVALID PROVISIONS
WHICH VALID PROVISIONS IN THEIR ECONOMIC EFFECT ARE SUFFICIENTLY SIMILAR TO THE
INVALID PROVISIONS THAT IT CAN BE REASONABLY ASSUMED THAT THE PARTIES WOULD HAVE
ENTERED INTO THIS AGREEMENT WITH SUCH VALID PROVISIONS.  IN CASE SUCH VALID
PROVISIONS CANNOT BE AGREED UPON, THE INVALIDITY OF ONE OR SEVERAL PROVISIONS OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OF THIS AGREEMENT AS A WHOLE,
UNLESS THE INVALID PROVISIONS ARE OF SUCH ESSENTIAL IMPORTANCE TO THIS AGREEMENT
THAT IT IS TO BE REASONABLY ASSUMED THAT THE PARTIES WOULD NOT HAVE ENTERED INTO
THIS AGREEMENT WITHOUT THE INVALID PROVISIONS.

 

12.5                           Notices.  All notices, requests, demands and
other communications required or permitted to be given pursuant to this
Agreement shall be in writing and shall be deemed to have been duly given upon
the date of receipt if delivered by hand, recognized international overnight
courier, confirmed facsimile transmission, or registered or certified mail,
return receipt requested, postage prepaid to the following addresses or
facsimile numbers:

 

 

If to Dyax:

Dyax Corp.

 

 

300 Technology Square

 

 

Cambridge, MA 02139

 

 

USA

 

 

Attention:  Vice President, Business Development

 

 

Attention:  Corporate Counsel, Legal Department

 

 

Facsimile:  (617) 225-7708

 

 

 

 

If to Licensee:

sanofi-aventis

 

 

174 avenue de France

 

 

75013 Paris

 

 

France

 

 

Attention:

Legal Operations

 

 

Copy to:

License Administration

 

 

Facsimile:

33 1 53 77 46 43

 

Either Party may change its designated address, contact person and facsimile
number by notice to the other Party in the manner provided in this Section.

 


12.6                           CAPTIONS.  ALL CAPTIONS HEREIN ARE FOR
CONVENIENCE ONLY AND SHALL NOT BE INTERPRETED AS HAVING ANY SUBSTANTIVE MEANING.

 

12.7                           Assignment; Successors.  This Agreement may be
assigned by Dyax without the prior written consent of Licensee.  The performance
of Licensee hereunder is of a personal nature and, therefore, neither this
Agreement nor the rights granted to licensee under Section 2.1 may be assigned,
sublicensed (except as expressly provided under Section 2.2), or otherwise
transferred, whether voluntarily or by operation of law, by the Licensee without
the prior written consent of Dyax; provided, however, that Licensee may, without
such consent, assign its rights and obligations under this Agreement (a) to any
Affiliate, or (b) in connection with a merger, consolidation or sale of
substantially all of Licensee’s assets to an unrelated Third Party; provided,
however, that Licensee’s rights and obligations under this Agreement shall be
assumed by its successor in interest in any such transaction and shall not

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

30

--------------------------------------------------------------------------------


 

be transferred separate from all or substantially all of its other business
assets, including without limitation those business assets that are the subject
of this Agreement.  Any permitted assignee shall assume all obligations of its
assignor under this Agreement.   Any purported assignment in violation of this
Section 12.7 shall be void.  Nothing herein is intended to prevent either Party
from sublicensing any of its rights in accordance with the terms of this
Agreement.

 


12.8                         EXECUTION IN COUNTERPARTS; FACSIMILE SIGNATURES. 
THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF WHICH COUNTERPARTS, WHEN
SO EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF WHICH
COUNTERPARTS, TAKEN TOGETHER, SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT EVEN
IF BOTH PARTIES HAVE NOT EXECUTED THE SAME COUNTERPART.  SIGNATURES PROVIDED BY
FACSIMILE TRANSMISSION SHALL BE DEEMED TO BE ORIGINAL SIGNATURES. 
NOTWITHSTANDING THE FOREGOING, PROMPTLY FOLLOWING THE SIGNATURE OF THIS
AGREEMENT BY FACSIMILE TRANSMISSION, THE PARTIES SHALL ARRANGE FOR ORIGINAL
SIGNATURES TO BE EXCHANGED.

 


12.9                         WAIVER.  THE WAIVER BY EITHER PARTY HERETO OF ANY
RIGHT HEREUNDER, OR OF THE FAILURE OF THE OTHER PARTY TO PERFORM, OR OF A BREACH
BY THE OTHER PARTY, SHALL NOT BE DEEMED A WAIVER OF ANY OTHER RIGHT HEREUNDER OR
OF ANY OTHER BREACH OR FAILURE BY SUCH OTHER PARTY WHETHER OF A SIMILAR NATURE
OR OTHERWISE

 

12.10                   Performance by Affiliates.  To the extent that this
Agreement imposes obligations on Affiliates of Dyax or Licensee, such Party
agrees to cause its Affiliates to perform such obligations.  Furthermore, if and
to the extent that any Affiliate of Dyax or Licensee seeks to derive benefit
from any rights under this Agreement that have been extended through Dyax or
Licensee to such Affiliate, such Affiliate shall be subject to all the terms and
conditions set forth in this Agreement that are applicable to the Party through
which such rights are derived.

 


12.11                   FORCE MAJEURE.  NEITHER PARTY SHALL BE HELD LIABLE TO
THE OTHER PARTY NOR BE DEEMED TO HAVE DEFAULTED UNDER OR BREACHED THE AGREEMENT
FOR FAILURE OR DELAY IN PERFORMING ANY OBLIGATION UNDER THIS AGREEMENT WHEN SUCH
FAILURE OR DELAY IS CAUSED BY OR RESULTS FROM CAUSES BEYOND THE REASONABLE
CONTROL OF THE AFFECTED PARTY INCLUDING, BUT NOT LIMITED TO, EMBARGOES, WAR,
ACTS OF WAR (WHETHER WAR BE DECLARED OR NOT), INSURRECTIONS, RIOTS, CIVIL
COMMOTIONS, STRIKES, LOCKOUTS OR OTHER LABOR DISTURBANCES, FIRE, FLOODS, OR
OTHER ACTS OF GOD, OR ACTS, OMISSIONS OR DELAYS IN ACTING BY ANY GOVERNMENTAL
AUTHORITY OR THE OTHER PARTY.  THE AFFECTED PARTY SHALL NOTIFY THE OTHER PARTY
OF SUCH FORCE MAJEURE CIRCUMSTANCES AS SOON AS REASONABLY PRACTICAL, AND SHALL
PROMPTLY UNDERTAKE ALL REASONABLE EFFORTS TO REMOVE OR REMEDY THE FORCE MAJEURE
CONDITION.

 


12.12                   ENTIRE AGREEMENT.  THIS AGREEMENT CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF.  ALL
EXPRESS OR IMPLIED AGREEMENTS AND UNDERSTANDINGS, EITHER ORAL OR WRITTEN,
HERETOFORE MADE ARE SUPERSEDED BY THIS AGREEMENT.   THIS AGREEMENT MAY BE
AMENDED, OR ANY TERM HEREOF MODIFIED, ONLY BY A WRITTEN INSTRUMENT DULY EXECUTED
BY BOTH PARTIES HERETO.  EACH OF THE PARTIES HEREBY ACKNOWLEDGES THAT THIS
AGREEMENT IS THE RESULT OF MUTUAL NEGOTIATION AND THEREFORE ANY AMBIGUITY IN
THEIR RESPECTIVE TERMS SHALL NOT BE CONSTRUED AGAINST THE DRAFTING PARTY.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as a sealed instrument effective as of the date first above written.

 

 

DYAX CORP.

 

LICENSEE:

 

 

 

 

 

 

 

SANOFI-AVENTIS

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

:

 

 

 

 

 

 

 

 

Title :

 

 

 

 

 

 

 

 

 

Date :

 

 

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

32

--------------------------------------------------------------------------------


 

APPENDIX A

 

LICENSED ANTIBODY DESCRIPTION

 

[*****]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX B

 

TARGET DESCRIPTION

 

Tie-1

 

Human Tyrosine Protein Kinase Receptor Tie1 Precursor

Swiss-Prot Number: P35590

 

References describing the Nominated Target:

 

Mol Cell Biol. 1992 Apr;12(4):1698-707, A novel endothelial cell surface
receptor tyrosine kinase with extracellular epidermal growth factor homology
domains, Partanen J, Armstrong E, Makela TP, Korhonen J, Sandberg M, Renkonen R,
Knuutila S, Huebner K, Alitalo K.

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX C

 

CAT PRODUCT LICENSE

 

[As previously filed with the Commission]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX D

 

TRANSFERRED MATERIALS

 

[*****]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX E

 

DX-2240 PATENTS

 

[*****]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX F

 

LICENTIA AGREEMENT

 

[Collaboration and License Agreement, dated October 31, 2001 by and among Dyax,
Licentia Limited and Kari Alitalo, as amended from time to time.]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX G

 

LONZA AGREEMENT

 

[Agreement, dated March 10, 2005, by and between Dyax and Lonza Biologics PLC,
as amended to date.]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX H

 

XOMA AGREEMENT

 

[As previously filed with the Commission.]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------


 

APPENDIX I

 

LIST OF REPORTS TO BE PROVIDED UNDER SECTION 5.1

 

[*****]

 

Confidential materials omitted and filed separately with the Securities and
Exchange Commission.  Asterisks denote such omission.

 

--------------------------------------------------------------------------------